
  Cyprus 1960 (rev. 2013)
  
  

  
  Subsequently amended 


Part I. GENERAL PROVISIONS



Article 1


The State of Cyprus is an independent and sovereign Republic with a presidential regime, the President being Greek and the Vice President being Turk elected by the Greek and the Turkish Communities of Cyprus respectively as hereinafter in this Constitution provided.



Article 1A


No provision of the Constitution shall be deemed to annul laws enacted, acts done or measures taken by the Republic which become necessary by reason of its obligations as a member state of the European Union, nor does it prevent Regulations, Directives or other acts or binding measures of a legislative character, adopted by the European Union or the European Communities or by their institutions or competent bodies thereof on the basis of the Treaties establishing the European Communities or the Treaty of the European Union, from having legal effect in the Republic.



Article 2


For the purposes of this Constitution







1.
the Greek Community comprises all citizens of the Republic who are of Greek origin and whose mother tongue is Greek or who share the Greek cultural traditions or who are members of the Greek-Orthodox Church;






2.
the Turkish Community comprises all citizens of the Republic who are of Turkish origin and whose mother tongue is Turkish or who share the Turkish cultural traditions or who are Moslems;






3.
citizens of the Republic who do not come within the provisions of paragraph (1) or (2) of this Article shall, within three months of the date of the coming into operation of this Constitution, opt to belong to either the Greek or the Turkish Community as individuals, but, if they belong to a religious group. shall so opt as a religious group and upon such option they shall be deemed to be members of such Community:







Provided that any citizen of the Republic who belongs to such a religious group may choose not to abide by the option of such group and by a written and signed declaration submitted within one month of the date of such option to the appropriate officer of the Republic and to the Presidents of the Greek and the Turkish Communal Chambers opt to belong to the Community other than that to which such group shall be deemed to belong:







Provided further that if an option of such religious group is not accepted on the ground that its members are below the requisite number any member of such group may within one month of the date of the refusal of acceptance of such option opt in the aforesaid manner as an individual to which Community he would like to belong.







For the purposes of this paragraph a "religious group" means a group of persons ordinarily resident in Cyprus professing the same religion and either belonging to the same rite or being subject to the same jurisdiction thereof the number of whom, on the date of the coming into operation of this Constitution, exceeds one thousand out of which at least five hundred become on such date citizens of the Republic:






4.
a person who becomes a citizen of the Republic at any time after three months of the date of the coming into operation of this Constitution shall exercise the option provided in paragraph (3) of this Article within three months of the date of his so becoming a citizen;






5.
a Greek or a Turkish citizen of the Republic who comes within the provisions of paragraph (1) or (2) of this Article may cease to belong to the Community of which he is a member and belong to the other Community upon









a.
a written and signed declaration by such citizen to the effect that he desires such change, submitted to the appropriate officer of the Republic and to the Presidents of the Greek and the Turkish Communal Chambers;






b.
the approval of the Communal Chamber of such other Community;






6.
any individual or any religious group deemed to belong to either the Greek or the Turkish Community under the provisions of paragraph (3) of this Article may cease to belong to such Community and be deemed to belong to the other Community upon-









a.
a written and signed declaration by such individual or religious group to the effect that such change is desired, submitted to the appropriate officer of the Republic and to the Presidents of the Greek and the Turkish Communal Chambers;






b.
the approval of the Communal Chamber of such other Community;






7.










a.
a married woman shall belong to the Community to which her husband belongs;






b.
a male or female child under the age of twenty-one who is not married shall belong to the Community to which his or her father belongs, or, if the father is unknown and he or she has not been adopted, to the Community to which his or her mother belongs





Article 3




1. The official languages of the Republic are Greek and Turkish.




2. Legislative, executive and administrative acts and documents shall be drawn up in both official languages and shall, where under the express provisions of this Constitution promulgation is required, be promulgated by publication in the official Gazette of the Republic in both official languages.




3. Administrative or other official documents addressed to a Greek or a Turk shall be drawn up in the Greek or the Turkish language respectively.




4. Judicial proceedings shall be conducted or made and judgments shall be drawn up in the Greek language if the parties are Greek, in the Turkish language if the parties are Turkish, and in both the Greek and the Turkish languages if the parties are Greek and Turkish. The official language or languages to be used for such purposes in all other cases shall be specified by the Rules of Court made by the High Court under Article 163.




5. Any text in the official Gazette of the Republic shall be published in both official languages in the same issue.






6. 1. Any difference between the Greek and the Turkish texts of any legislative, executive or administrative act or document published in the official Gazette of the Republic, shall be resolved by a competent court.




2. The prevailing text of any law or decision of a Communal Chamber published in the official Gazette of the Republic shall be that of the language of the Communal Chamber concerned.




3. Where any difference arises between the Greek and the Turkish texts of an executive or administrative act or document which, though not published in the official Gazette of the Republic, has otherwise been published, a statement by the Minister or any other authority concerned as to which text should prevail or which should be the correct text shall be final and conclusive.




4. A competent court may grant such remedies as it may deem just in any case of a difference in the texts as aforesaid.




7. The two official languages shall be used on coins, currency notes and stamps.




8. Every person shall have the right to address himself to the authorities of the Republic in either of the official languages.



Article 4




1. The Republic shall have its own flag of neutral design and colour, chosen jointly by the President and the Vice-President of the Republic.




2. The authorities of the Republic and any public corporation or public utility body created by or under the laws of the Republic shall fly the flag of the Republic and they shall have the right to fly on holidays together with the flag of the Republic both the Greek and the Turkish flags at the same time.




3. The Communal authorities and institutions shall have the right to fly on holidays together with the flag of the Republic either the Greek or the Turkish flag at the same time.




4. Any citizen of the Republic or any body, corporate or unincorporate other than public, whose members are citizens of the Republic, shall have the right to fly on their premises the flag of the Republic or the Greek or the Turkish flag without any restriction.



Article 5


The Greek and the Turkish Communities shall have the right to celebrate respectively the Greek and the Turkish national holidays.



Part II. FUNDAMENTAL RIGHTS AND LIBERTIES



Article 6


Subject to the express provisions of this Constitution no law or decision of the House of Representatives or of any of the Communal Chambers, and no act or decision of any organ, authority or person in the Republic exercising executive power or administrative functions, shall discriminate against any of the two Communities or any person as a person or by virtue of being a member of a Community.



Article 7




1. Every person has the right to life and corporal integrity.




2. No person shall be deprived of his life except in the execution of a sentence of a competent court following his conviction of an offence for which this penalty is provided by law. A law may provide for such penalty only in cases of premeditated murder, high treason, piracy jure gentium and capital offences under military law.




3. Deprivation of life shall not be regarded as inflicted in contravention of this Article when it results from the use of force which is no more than absolutely necessary







a.
in defence of person or property against the infliction of a proportionate and otherwise unavoidable and irreparable evil;






b.
in order to effect an arrest or to prevent the escape of a person lawfully detained;






c.
in action taken for the purpose of quelling a riot or insurrection, when and as provided by law.





Article 8


No person shall be subjected to torture or to inhuman or degrading punishment or treatment.



Article 9


Every person has the right to a decent existence and to social security. A law shall provide for the protection of the workers, assistance to the poor and for a system of social insurance.



Article 10




1. No person shall be held in slavery or servitude.




2. No person shall be required to perform forced or compulsory labour.




3. For the purposes of this Article the term "forced or compulsory labour" shall not include-







a.
any work required to be done in the ordinary course of detention imposed according to the provisions of Article 1I or during conditional release from such detention;






b.
any service of a military character if imposed or, in case of conscientious objectors, subject to their recognition by a law, service exacted instead of compulsory military service;






c.
any service exacted in case of an emergency or calamity threatening the life or well-being of the inhabitants.





Article 11




1. Every person has the right to liberty and security of person.




2. No person shall be deprived of his liberty save in the following cases when and as provided by law:--







a.
the detention of a person after conviction by a competent court;






b.
the arrest or detention of a person for non-compliance with the lawful order of a court;






c.
the arrest or detention of a person effected for the purpose of bringing him before the competent legal authority on reasonable suspicion of having committed an offence or when it is reasonably considered necessary to prevent his committing an offence or fleeing after having done so;






d.
the detention of a minor by a lawful order for the purpose of educational supervision or his lawful detention for the purpose of bringing him before the competent legal authority;






e.
the detention of persons for the prevention of spreading of infectious diseases, of persons of unsound mind, alcoholics or drug addicts or vagrants;






f.
the arrest or detention of a person to prevent him effecting an unauthorised entry into the territory of the Republic or of an alien against whom action is being taken with a view to deportation or extradition or of a national of the Republic with a view of extraditing or surrendering him on under the authority of a European arrest warrant or in accordance with an international treaty binding upon the Republic, on condition that such treaty is respectively applied by the counterparty. But the arrest or detention of any person with a view to extradite or surrender such person shall not be possible if the body or authority competent under law has a material reason to believe that the request to extradite or surrender was made with a view to criminally prosecute or punish the person on grounds of race, religion, nationality, ethnic origin, political belief or legitimate claims under international law to collective or personal rights.






3. Save when and as provided by law in case of a flagrant offence punishable with death or imprisonment, no person shall be arrested save under the authority of a reasoned judicial warrant issued according to the formalities prescribed by the law, or under the authority of a European arrest warrant.




4. Every person arrested shall be informed at the time of his arrest in a language which he understands of the reasons for his arrest and shall be allowed to have the services of a lawyer of his own choosing.




5. The person arrested shall, as soon as is practicable after his arrest, and in any event not later than twenty-four hours after the arrest, be brought before a judge, if not earlier released.




6. The judge before whom the person arrested is brought shall promptly proceed to inquire into the grounds of the arrest in a language understandable by the person arrested and shall, as soon as possible and in any event not later than three days from such appearance, either release the person arrested on such terms as he may deem fit or where the investigation into the commission of the offence for which he has been arrested has not been completed remand him in custody and may remand him in custody from time to time for a period not exceeding eight days at any one time:


Provided that the total period of such remand in custody shall not exceed three months of the date of the arrest on the expiration of which every person or authority having the custody of the person arrested shall forthwith set him free.


Any decision of the judge under this paragraph shall be subject to appeal.




7. Every person who is deprived of his liberty by arrest or detention shall be entitled to take proceedings by which the lawfulness of his detention shall be decided speedily by a court and his release ordered if the detention is not lawful.




8. Every person who has been the victim of arrest or detention in contravention of the provisions of this Article shall have an enforceable right to compensation.



Article 12




1. No person shall be held guilty of any offence on account of any act or omission which did not constitute an offence under the law at the time when it was committed; and no person shall have a heavier punishment imposed on him for an offence other than that expressly provided for it by law at the time when it was committed.




2. A person who has been acquitted or convicted of an offence shall not be tried again for the same offence. No person shall be punished twice for the same act or omission except where death ensues from such act or omission.




3. No law shall provide for a punishment which is disproportionate to the gravity of the offence.




4. Every person charged with an offence shall be presumed innocent until proved guilty according to law.




5. Every person charged with an offence has the following minimum rights:-







a.
to be informed promptly and in a language which he understands and in detail of the nature and grounds of the charge preferred against him;






b.
to have adequate time and facilities for the preparation of his defence;






c.
to defend himself in person or through a lawyer of his own choosing or, if he has no sufficient means to pay for legal assistance, to be given free legal assistance when the interests of justice so require;






d.
to examine or have examined witnesses against him and to obtain the attendance and examination of witnesses on his behalf under the same conditions as witnesses against him;






e.
to have the free assistance of an interpreter if he cannot understand or speak the language used in court.






6. A punishment of general confiscation of property is prohibited.



Article 13




1. Every person has the right to move freely throughout the territory of the Republic and to reside in any part thereof subject to any restrictions imposed by law and which are necessary only for the purposes of defence or public health or provided as punishment to be passed by a competent court.




2. Every person has the right to leave permanently or temporarily the territory of the Republic subject to reasonable restrictions imposed by law.



Article 14


No citizen shall be banished or excluded from the Republic under any circumstances.



Article 15




1. Every person has the right to respect for his private and family life.




2. There shall be no interference with the exercise of this right except such as is in accordance with the law and is necessary only in the interests of the security of the Republic or the constitutional order or the public safety or the public order or the public health or the public morals or for the protection of the rights and liberties guaranteed by this Constitution to any person.



Article 16




1. Every person's dwelling house is inviolable.




2. There shall be no entry in any dwelling house or any search therein except when and as provided by law and on a judicial warrant duly reasoned or when the entry is made with the express consent of its occupant or for the purpose of rescuing the victims of any offence of violence or of any disaster.



Article 17




1. Every person has the right to respect for, and to the secrecy of, his correspondence and other communication if such other communication is made through means not prohibited by law.




2. There shall be no interference with the exercise of this right, unless such interference is permitted in accordance with the law, in the following cases:







A.
Of convicted or unconvicted prisoners.






B.
Following a court order issued pursuant to the provisions of the law, upon an application by the Attorney-General of the Republic, and interference shall constitute a measure which is necessary in a democratic society only in the interests of the security of the Republic or for the prevention, investigation or prosecution of the following serious criminal offences:









a.
Premeditated murder or homicide,






b.
trafficking in adult or minor human beings and offences relating to child pornography,






c.
trade, supply, cultivation or production of narcotic drugs, psychotropic substances or dangerous drugs,






d.
offences relating to coin or bank note of the Republic, and






e.
offences relating to corruption in respect of which, in case of conviction, a sentence of imprisonment of five years or more is provided.






C.
Following a court order issued in accordance with the provisions of the law, for the investigation or prosecution of a serious criminal offence in respect of which, in case of conviction, a sentence of imprisonment of five years or more is provided and the interference concerns access to relevant electronic communication data of movement and position and to relevant data which are necessary for the identification of the subscriber or and the user.





Article 18




1. Every person has the right to freedom of thought, conscience and religion.




2. All religions whose doctrines or rites are not secret are free.




3. All religions are equal before the law. Without prejudice to the competence of the Communal Chambers under this Constitution, no legislative, executive or administrative act of the Republic shall discriminate against any religious institution or religion.




4. Every person is free and has the right to profess his faith and to manifest his religion or belief, in worship, teaching, practice or observance, either individually or collectively, in private or in public, and to change his religion or belief.




5. The use of physical or moral compulsion for the purpose of making a person change or preventing him from changing his religion is prohibited.




6. Freedom to manifest one's religion or belief shall be subject only to such limitations as are prescribed by law and are necessary in the interests of the security of the Republic or the constitutional order or the public safety or the public order or the public health or the public morals or for the protection of the rights and liberties guaranteed by this Constitution to any person.




7. Until a person attains the age of sixteen the decision as to the religion to be professed by him shall be taken by the person having the lawful guardianship of such person.




8. No person shall be compelled to pay any tax or duty the proceeds of which are specially allocated in whole or in part for the purposes of a religion other than his own.



Article 19




1. Every person has the right to freedom of speech and expression in any form.




2. This right includes freedom to hold opinions and receive and impart information and ideas without interference by any public authority and regardless of frontiers.




3. The exercise of the rights provided in paragraphs I and 2 of this Article may be subject to such formalities, conditions, restrictions or penalties as are prescribed by law and are necessary only in the interests of the security of the Republic or the constitutional order or the public safety or the public order or the public health or the public morals or for the protection of the reputation or rights of others or for preventing the disclosure of information received in confidence or for maintaining the authority and impartiality of the judiciary.




4. Seizure of newspapers or other printed matter is not allowed without the written permission of the Attorney-General of the Republic, which must be confirmed by the decision of a competent court within a period not exceeding seventy-two hours, failing which the seizure shall be lifted.




5. Nothing in this Article contained shall prevent the Republic from requiring the licensing of sound and vision broadcasting or cinema enterprises.



Article 20




1. Every person has the right to receive, and every person or institution has the right to give, instruction or education subject to such formalities, conditions or restrictions as are in accordance with the relevant communal law and are necessary only in the interests of the security of the Republic or the constitutional order or the public safety or the public order or the public health or the public morals or the standard and quality of education or for the protection of the rights and liberties of others including the right of the parents to secure for their children such education as is in conformity with their religious convictions.




2. Free primary education shall be made available by the Greek and the Turkish Communal Chambers in the respective communal primary schools.




3. Primary education shall be compulsory for all citizens of such school age as may be determined by a relevant communal law.




4. Education, other than primary education, shall be made available by the Greek and the Turkish Communal Chambers, in deserving and appropriate cases, on such terms and conditions as may be determined by a relevant communal law.



Article 21




1. Every person has the right to freedom of peaceful assembly.




2. Every person has the right to freedom of association with others, including the right to form and to join trade unions for the protection of his interests. Notwithstanding any restriction under paragraph 3 of this Article, no person shall be compelled to join any association or to continue to be a member thereof.




3. No restrictions shall be placed on the exercise of these rights other than such as are prescribed by law and are absolutely necessary only in the interests of the security of the Republic or the constitutional order or the public safety or the public order or the public health or the public morals or for the protection of the rights and liberties guaranteed by this Constitution to any person, whether or not such person participates in such assembly or is a member of such association.




4. Any association the object or activities of which are contrary to the constitutional order is prohibited.




5. A law may provide for the imposition of restrictions on the exercise of these rights by members of the armed forces, the police or gendarmerie.




6. Subject to the provisions of any law regulating the establishment or incorporation, membership (including rights and obligations of members), management and administration, and winding up and dissolution, the provisions of this Article shall also apply to the formation of companies, societies and other associations functioning for profit.



Article 22




1. Any person reaching nubile age is free to marry and to found a family according to the law relating to marriage, applicable to such person under the provisions of this Constitution.




2. The provisions of paragraph 1 of this Article shall, in the following cases, be applied as follows:-







a.
if the law relating to marriage applicable to the parties as provided under Article 111 is not the same, the parties may elect to have their marriage governed by the law applicable to either of them under such Article;






b.
if the provisions of Article 111 are not applicable to any of the parties to the marriage and neither of such parties is a member of the Turkish Community, the marriage shall be governed by a law of the Republic which the House of Representatives shall make and which shall not contain any restrictions other than those relating to age, health, proximity of relationship and prohibition of polygamy;






c.
if the provisions of Article 111 are applicable only to one of the parties to the marriage and the other party is not a member of the Turkish Community, the marriage shall be governed by the law of the Republic as in sub-paragraph (b) of this paragraph provided:







Provided that the parties may elect to have their marriage governed by the law applicable, under Article 111, to one of such parties in so far as such law allows such marriage.






3. Nothing in this Article contained shall, in any way, affect the rights, other than those on marriage, of the Greek-Orthodox Church or of any religious group to which the provisions of paragraph 3 of Article 2 shall apply with regard to their respective members as provided in this Constitution.



Article 23




1. Every person, alone or jointly with others, has the right to acquire own, possess, enjoy or dispose of any movable or immovable property and has the right to respect for such right. The right of the Republic to underground water, minerals and antiquities is reserved.




2. No deprivation or restriction or limitation of any such right shall be made except as provided in this Article.




3. Restrictions or limitations which are absolutely necessary in the interest of the public safety or the public health or the public morals or the town and country planning or the development and utilisation of any property to the promotion of the public benefit or for the protection of the rights of others may be imposed by law on the exercise of such right. Just compensation shall be promptly paid for any such restrictions or limitations which materially decrease the economic value of such property: such compensation to be determined in case of disagreement by a civil court.




4. Any movable or immovable property or any right over or interest in any such property may be compulsorily acquired by the Republic or by a municipal corporation or by a Communal Chamber for the educational. religious, charitable or sporting institutions, bodies or establishments within its competence and only from the persons belonging to its respective Community or by a public corporation or a public utility body on which such right has been conferred by law, and only







a.
for a purpose which is to the public benefit and shall be specially provided by a general law for compulsory acquisition which shall be enacted within a year from the date of the coming into operation of this Constitution; and






b.
when such purpose is established by a decision of the acquiring authority and made under the provisions of such law stating clearly the reasons for such acquisition; and






c.
upon the payment in cash and in advance of a just and equitable compensation to be determined in case of disagreement by a civil court.






5. Any immovable property or any right over or interest in any such property compulsorily acquired shall only be used for the purpose for which it has been acquired. If within three years of the acquisition such purpose (has not been attained, the acquiring authority shall, immediately after the expiration of the said period of three years, offer the property at the price it has been acquired to the person from whom it has been acquired. Such person shall be entitled within three months of the receipt of such offer to signify his acceptance or non-acceptance of the offer, and if he signifies acceptance, such property shall be returned to him immediately after his returning such price within a further period of three months from such acceptance.




6. In the event of agricultural reform, lands shall be distributed only to persons belonging to the same Community as the owner from whom such land has been compulsorily acquired.




7. Nothing in paragraphs 3 and 4 of this Article contained shall affect the provisions of any law made for the purpose of levying execution in respect of any tax or penalty, executing any judgment, enforcing any contractual obligation or for the prevention of danger to life or property.




8. Any movable or immovable property may be requisitioned by the Republic or by a Communal Chamber for the purposes of the educational, religious, charitable or sporting institutions, bodies or establishments within its competence and only where the owner and the person entitled to possession of such property belong to the respective Community, and only-







a.
for a purpose which is to the public benefit and shall be specially provided by a general law for requisitioning which shall be enacted within a year from the date of the coming into operation of this Constitution; and






b.
when such purpose is established by a decision of the requisitioning authority and made under the provisions of such law stating clearly the reasons for such requisitioning; and






c.
for a period not exceeding three years; and






d.
upon the prompt payment in cash of a just and equitable compensation to be determined in case of disagreement by a civil court.






9. Notwithstanding anything contained in this Article no deprivation, restriction or limitation of the right provided in paragraph I of this Article 1n respect of any movable or immovable property belonging to any See, monastery, church or any other ecclesiastical corporation or any right over it or interest therein shall be made except with the written consent of the appropriate ecclesiastical authority being in control of such property and the provisions of paragraphs 3, 4, 7 and 8 of this Article shall be subject to the provisions of this paragraph:


Provided that restrictions or limitations for the purposes of town and country planning under the provisions of paragraph 3 of this Article are exempted from the provisions of this paragraph.




10. Notwithstanding anything contained in this Article, no deprivation, restriction or limitation of any right provided in paragraph 1 of this Article 1n respect of any vakf movable or immovable property, including the objects and subjects of the vakfs and the properties belonging to the Mosques or to any other Moslem religious institutions, or any right thereon or interest therein shall be made except with the approval of the Turkish Communal Chamber and subject to the Laws and Principles of Vakfs and the provisions of paragraphs 3, 4, 7 and 8 of this Article shall be subject to the provisions of this paragraph:


Provided that restrictions or limitations for the purposes of town and country planning under the provisions of paragraph 3 of this Article are exempted from the provisions of this paragraph.




11. Any interested person shall have the right of recourse to the court in respect of or under any of the provisions of this Article, and such recourse shall act as a stay of proceedings for the compulsory acquisition; and in case of any restriction or limitation imposed under paragraph 3 of this Article, the court shall have power to order stay of any proceedings in respect thereof. Any decision of the court under this paragraph shall be subject to appeal.



Article 24




1. Every person is bound to contribute according to his means towards the public burdens.




2. No such contribution by way of tax, duty or rate of any kind whatsoever shall be imposed save by or under the authority of a law.




3. No tax, duty or rate of any kind whatsoever shall be imposed with retrospective effect:


Provided that any import duty may be imposed as from the date of the introduction of the relevant Bill.




4. No tax, duty or rate of any kind whatsoever other than customs duties shall be of a destructive or prohibitive nature.



Article 25




1. Every person has the right to practise any profession or to carry on any occupation, trade or business.




2. The exercise of this right may be subject to such formalities, conditions or restrictions as are prescribed by law and relate exclusively to the qualifications usually required for the exercise of any profession or are necessary only in the interests of the security of the Republic or the constitutional order or the public safety or the public order or the public health or the public morals or for the protection of the rights and liberties guaranteed by this Constitution to any person or in the public interest:


Provided that no such formalities, conditions or restrictions purporting to be in the public interest shall be prescribed by a law if such formality, condition or restriction is contrary to the interests of either Community.




3. As an exception to the aforesaid provisions of this Article a law may provide. if it is in the public interest, that certain enterprises of the nature of an essential public service or relating to the exploitation of sources of energy or other natural resources shall be carried out exclusively by the Republic or a municipal corporation or by a public corporate body created for the purpose by such law and administered under the control of the Republic, and having a capital which may be derived from public and private funds or from either such source only:


Provided that, where such enterprise has been carried out by any person, other than a municipal corporation or a public corporate body, the installations used for such enterprise shall, at the request of such person, be acquired, on payment of a just price, by the Republic or such municipal corporation or such public corporate body, as the case may be.



Article 26




1. Every person has the right to enter freely into any contract subject to such conditions, limitations or restrictions as are laid down by the general principles of the law of contract. A law shall provide for the prevention of exploitation by persons who are commanding economic power.




2. A law may provide for collective labour contracts of obligatory fulfilment by employers and workers with adequate protection of the rights of any person, whether or not represented at the conclusion of such contract.



Article 27




1. The right to strike is recognised and its exercise may be regulated by law for the purposes only of safeguarding the security of the Republic or the constitutional order or the public order or the public safety or the maintenance of supplies and services essential to the life of the inhabitants or the protection of the rights and liberties guaranteed by this Constitution to any person.




2. The members of the armed forces, of the police and of the gendarmerie shall not have the right to strike. A law may extend such prohibition to the members of the public service.



Article 28




1. All persons are equal before the law, the administration and justice and are entitled to equal protection thereof and treatment thereby.




2. Every person shall enjoy all the rights and liberties provided for in this Constitution without any direct or indirect discrimination against any person on the ground of his community, race, religion, language, sex, political or other convictions, national or social descent, birth, colour, wealth, social class, or on any ground whatsoever, unless there is express provision to the contrary in this Constitution.




3. No citizen shall be entitled to use or enjoy any privilege of any title of nobility or of social distinction within the territorial limits of the Republic.




4. No title or nobility or other social distinction shall be conferred by or recognised in the Republic.



Article 29




1. Every person has the right individually or jointly with others to address written requests or complaints to any competent public authority and to have them attended to and decided expeditiously; an immediate notice of any such decision taken duly reasoned shall be given to the person making the request or complaint and in any event within a period not exceeding thirty days.




2. Where any interested person is aggrieved by any such decision or where no such decision is notified to such person within the period specified in paragraph 1 of this Article, such person may have recourse to a competent court in the matter of such request or complaint.



Article 30




1. No person shall be denied access to the court assigned to him by or under this Constitution. The establishment of judicial committees or exceptional courts under any name whatsoever is prohibited.




2. In the determination of his civil rights and obligations or of any criminal charge against him, every person is entitled to a fair and public hearing within a reasonable time by an independent, impartial and competent court established by law. Judgment shall be reasoned and pronounced in public session, but the press and the public may be excluded from all or any part of the trial upon a decision of the court where it is in the interest of the security of the Republic or the constitutional order or the public order or the public safety or the public morals or where the interests of juveniles or the protection of the private life of the parties so require or, in special circumstances where, in the opinion of the court, publicity would prejudice the interests of justice.




3. Every person has the right-







a.
to be informed of the reasons why he is required to appear before the court;






b.
to present his case before the court and to have sufficient time necessary for its preparation;






c.
to adduce or cause to be adduced his evidence and to examine witnesses according to law;






d.
to have a lawyer of his own choice and to have free legal assistance where the interests of justice so require and as provided by law;






e.
to have free assistance of an interpreter if he cannot understand or speak the language used in court.





Article 31


Every citizen has, subject to the provisions of this Constitution and any electoral law of the Republic or of the relevant Communal Chamber made thereunder, the right to vote in any election held under this Constitution or any such law.



Article 32


Nothing in this Part contained shall preclude the Republic from regulating by law any matter relating to aliens in accordance with International Law.



Article 33




1. Subject to the provisions of this Constitution relating to a state of emergency, the fundamental rights and liberties guaranteed by this Part shall not be subjected to any other limitations or restrictions than those in this Part provided.




2. The provisions of this Part relating to such limitations or restrictions shall be interpreted strictly and shall not be applied for any purpose other than those for which they have been prescribed.



Article 34


Nothing in this Part may be interpreted as implying for any Community, group or person any right to engage in any activity or perform any act aimed at the undermining or destruction of the constitutional order established by this Constitution or at the destruction of any of the rights and liberties set forth in this Part or at their limitation to a greater extent than is provided for therein.



Article 35


The legislative, executive and judicial authorities of the Republic shall be bound to secure, within the limits of their respective competence, the efficient application of the provisions of this Part.



Part III. THE PRESIDENT OF THE REPUBLIC, THE VICE-PRESIDENT OF THE REPUBLIC AND THE COUNCIL OF MINISTERS



Article 36




1. The President of the Republic is the Head of the State and takes precedence over all persons in the Republic.


The Vice-President of the Republic is the Vice-Head of the State and takes precedence over all persons in the Republic next after the President of the Republic.


Deputising for or replacing the President of the Republic in case of his temporary absence or temporary incapacity to perform his duties is made as provided in paragraph 2 of this Article.




2. In the event of a temporary absence or a temporary incapacity to perform the duties of the President or of the Vice-President of the Republic, the President or the Vice-President of the House of Representatives and, in case of his absence or pending the filling of a vacancy in any such office, the Representative acting for him under Article 72 shall act for the President or the Vice-President of the Republic respectively during such temporary absence or temporary incapacity.



Article 37


The President of the Republic as Head of the State-







a.
represents the Republic in all its official functions;






b.
signs the credentials of diplomatic envoys appointed under Article 54 and receives the credentials of foreign diplomatic envoys who shall be accredited to him;






c.
signs









i.
the credentials of delegates appointed under Article 54 for the negotiation of international treaties, conventions or other agreements, or for signing any such treaties, conventions or agreements already negotiated, in accordance with, and subject to, the provisions of this Constitution;






ii.
the letter relating to the transmission of the instruments of ratification of any international treaties, conventions or agreements approved as provided in this Constitution;






d.
confers the honours of the Republic.





Article 38




1. The Vice-President of the Republic as Vice-Head of the State has the right to







a.
be present in all official functions;






b.
be present at the presentation of the credentials of the foreign diplomatic envoys;






c.
recommend to the President of the Republic the conferment of honours of the Republic on members of the Turkish Community which recommendation the President shall accept unless there are grave reasons to the contrary. The honours so conferred will be presented to the recipient by the Vice-President if he so desires.






2. For the purposes of sub-paragraphs (a) and (b) of paragraph I of this Article, the necessary information shall be given to the Vice-President of the Republic in writing in sufficient time before any such event.



Article 39




1. The election of the President and the Vice-President of the Republic shall be direct, by universal suffrage and secret ballot, and shall, except in the case of a by-election, take place on the same day but separately:


Provided that in either case if there is only one candidate for election that candidate shall be declared as elected.




2. The candidate who receives more than fifty per centum of the votes validly cast shall be elected. If none of the candidates attains the required majority the election shall be repeated on the corresponding day of the week next following between the two candidates who received the greater number of the votes validly cast and the candidate who receives at such repeated election the greatest number of the votes validly cast shall be deemed to be elected.




3. If the election cannot take place on the date fixed under this Constitution owing to extraordinary and unforeseen circumstances such as earthquake, floods, general epidemic and the like, then such election shall take place on the corresponding day of the week next following.



Article 40


A person shall be qualified to be a candidate for election as President or Vice-President of the Republic if at the time of election such person-







a.
is a citizen of the Republic;






b.
has attained the age of thirty-five years;






c.
has not been, on or after the date of the coming into operation of this constitution, convicted of an offence involving dishonesty or moral turpitude or is not under any disqualification imposed by a competent court for any electoral offence;






d.
is not suffering from a mental disease incapacitating such person from acting as President or Vice-President of the Republic.





Article 41




1. The office of the President and of the Vice-President of the Republic shall be incompatible with that of a Minister or of a Representative or of a member of a Communal Chamber or of a member of any municipal council including a Mayor or of a member of the armed or security forces of the Republic or with a public or municipal office.


For the purposes of this Article "public office" means any office of profit in the public service of the Republic or of a Communal Chamber, the emoluments of which are under the control either of the Republic or of a Communal Chamber, and includes any office in any public corporation or public utility body.




2. The President and the Vice-President of the Republic shall not, during their term of office, engage either directly or indirectly, either for their own account or for the account of any other person, in the exercise of any profit or non-profit making business or profession.



Article 42




1. The President and the Vice-President of the Republic are invested by the House of Representatives before which they make the following affirmation:-


"I do solemnly affirm faith to, and respect for, the Constitution and the laws made thereunder, the preservation of the independence and the territorial integrity, of the Republic of Cyprus."




2. For this purpose the House of Representatives shall meet on the date the five years' period of office of the outgoing President and the outgoing Vice-President of the Republic expires, and in the case of a by-election under paragraph 4 of Article 44 on the third day from the date of such by-election.



Article 43




1. The President and the Vice-President of the Republic shall hold office for a period of five years commencing on the date of their investiture and shall continue to hold such office until the next elected President and Vice-President of the Republic are invested.




2. The President or the Vice-President of the Republic elected at a by-election under paragraph 4 of Article 44 shall hold office for the unexpired period of office of the President or the Vice-President of the Republic, as the case may be, whose vacancy he has been elected to fill.




3. The election of a new President and Vice-President of the Republic shall take place before the expiration of the five years' period of office of the outgoing President and the outgoing Vice-President of the Republic so as to enable the newly-elected President and Vice-President of the Republic to be invested on the date such period expires.



Article 44




1. The office of the President or the Vice-President of the Republic shall become vacant-







a.
upon his death;






b.
upon his written resignation addressed to the House of Representatives through, and received by, its President or Vice-President respectively;






c.
upon his conviction of high treason or any other offence involving dishonesty or moral turpitude;






d.
upon such permanent physical or mental incapacity or such absence, other than temporary, as would prevent him to perform effectively his duties.






2. In the event of a vacancy in the office of the President or the Vice-President of the Republic, the President or the Vice-President of the House of Representatives respectively shall act, during such vacancy, as President or Vice-President of the Republic, respectively.




3. The Supreme Constitutional Court shall decide on any question arising out of sub-paragraph (d) of paragraph I of this Article on a motion by the Attorney-General and the Deputy Attorney-General of the Republic upon a resolution of the Representatives belonging to the same Community as the President or the Vice-President of the Republic respectively, carried by a simple majority:


Provided that no such resolution shall be taken and no item shall be entered on the agenda or debated in the House of Representatives in connexion therewith unless the proposal for such resolution is signed by at least one fifth of the total number of such Representatives.




4. In the event of a vacancy in the office of either the President or the Vice-President of the Republic, the vacancy shall be filled by a by-election which shall take place within a period not exceeding forty-five days of the occurrence of such vacancy.



Article 45




1. The President or the Vice-President of the Republic shall not be liable to any criminal prosecution during his term of office except under the provisions of this Article.






2. The President or the Vice-President of the Republic may be prosecuted for high treason on a charge preferred by the Attorney-General and the Deputy Attorney-General of the Republic before the High Court upon a resolution of the House of Representatives carried by a secret ballot and a majority of three fourths of the total number of Representatives:


Provided that no such resolution shall be taken and no item shall be entered on the agenda or debated in the House of Representatives in connexion therewith unless the proposal for such resolution is signed by at least one-fifth of the total number of Representatives.




3. The President or the Vice-President of the Republic may be prosecuted for an offence involving dishonesty or moral turpitude upon a charge preferred by the Attorney-General and the Deputy Attorney-General of the Republic before the High Court with the leave of the President of the High Court.






4. 1. The President or the Vice-President of the Republic upon being prosecuted under paragraph 2 or 3 of this Article shall be suspended from the performance of any of the functions of his office and thereupon the provisions of paragraph 2 of Article 36 shall apply.




2. The President or the Vice-President of the Republic on any such prosecution shall be tried by the High Court; on his conviction his office shall become vacant and on his acquittal he shall resume the performance of the functions of his office.




5. Subject to paragraphs 2 and 3 of this Article the President or the Vice-President of the Republic shall not be liable to prosecution for any offence committed by him in the execution of his functions but he may be prosecuted for any other offence committed during his term of office after he ceases to hold office.




6. No action shall be brought against the President or the Vice-President of the Republic in respect of any act or omission committed by him in the exercise of any of the functions of his office:


Provided that nothing in this paragraph contained shall be construed as in any way depriving any person of the right to sue the Republic as provided by law.



Article 46


The executive power is ensured by the President and the Vice-President of the Republic.


The President and the Vice-President of the Republic in order to ensure the executive power shall have a Council of Ministers composed of seven Greek Ministers and three Turkish Ministers. The Ministers shall be designated respectively by the President and the Vice-President of the Republic who shall appoint them by an instrument signed by them both. The Ministers may be chosen from outside the House of Representatives.


One of the following Ministries that is to say the Ministry of Foreign Affairs, the Ministry of Defence or the Ministry of Finance, shall be entrusted to a Turkish Minister. If the President and the Vice-President of the Republic agree they may replace this system by a system of rotation.


The Council of Ministers shall exercise executive power as in Article 54 provided.


The decisions of the Council of Ministers shall be taken by an absolute majority and shall, unless the right of final veto or return is exercised by the President or the Vice-President of the Republic or both in accordance with Article 57, be promulgated immediately by them by publication in the official Gazette of the Republic in accordance with the provisions of Article 57.



Article 47


The executive power exercised by the President and the Vice-President of the Republic conjointly consists of the following matters that is to say:







a.
determining the design and colour of the flag of the Republic as in Article 4 provided;






b.
creation or establishment of the honours of the Republic;






c.
appointment by an instrument signed by them both of the members of the Council of Ministers as in Article 46 provided;






d.
promulgation by publication in the official Gazette of the Republic of the decisions of the Council of Ministers as in Article 57 provided;






e.
promulgation by publication in the official Gazette of the Republic of any law or decision passed by the House of Representatives as in Article 52 provided;






f.
appointments in Articles 112, 115, 118, 124, 126, 131, 133, 153 and 184 provided and of appointments made under Article 13 1;






g.
institution of compulsory military service as in Article 129 provided;






h.
reduction or increase of the security forces as in Article 130 provided;






i.
exercise of the prerogative of mercy in capital cases where the injured party and the convicted person are members of different Communities as in Article 53 provided; remission, suspension and commutation of sentences as in Article 53 provided;






j.
right of reference to the Supreme Constitutional Court as in Article 140 provided;






k.
publication in the official Gazette of the Republic of decisions of the Supreme Constitutional Court as in Articles 137, 138, 139 and 143 provided;






l.
replacement by a system of rotation of the system of appointment of a Turkish Minister to one of the three Ministries of Foreign Affairs or of Defence or of Finance as in Article 46 provided;






m.
exercise of any of the powers specified in paragraphs (d), (e), (f) and (g) of Articles 48 and 49 and in Articles 50 and 51 which the President or the Vice-President of the Republic respectively can exercise separately;






n.
address of messages to the House of Representatives as in Article 79 provided.





Article 48


The executive power exercised by the President of the Republic consists of the following matters, that is to say:







a.
designation and termination of appointment of Greek Ministers;






b.
convening the meetings of the Council of Ministers as in Article 55 provided, presiding at such meetings and taking part in the discussions thereat without any right to vote;






c.
preparing the agenda of such meetings as in Article 56 provided;






d.
right of final veto on decisions of the Council of Ministers concerning foreign affairs, defence or security as in Article 57 provided;






e.
right of return of decisions of the Council of Ministers as in Article 57 provided;






f.
right of final veto on laws or decisions of the House of Representatives concerning foreign affairs, defence or security as in Article 50 provided;






g.
right of return of laws or decisions of the House of Representatives or of the Budget as in Article 51 provided;






h.
right of recourse to the Supreme Constitutional Court as in Articles 137, 138 and 143 provided;






i.
right of reference to the Supreme Constitutional Court as in Article 141 provided;






j.
publication of the communal laws and decisions of the Greek Communal Chamber as in Article 104 provided;






k.
right of reference to the Supreme Constitutional Court of any law or decision of the Greek Communal Chamber as in Article 142 provided;






l.
right of recourse to the Supreme Constitutional Court in connection with any matter relating to any conflict or contest of power or competence arising between the House of Representatives and the Communal Chambers or any of them and between any organs of, or authorities in, the Republic as in Article 139 provided;






m.
the prerogative of mercy in capital cases as in Article 53 provided;






n.
the exercise of any of the powers specified in Article 47 conjointly with the Vice-President of the Republic;






o.
addressing messages to the House of Representatives as in Article 79 provided.





Article 49


The executive power exercised by the Vice-President of the Republic consists of the following matters, that is to say:







a.
designation and termination of appointment of Turkish Ministers;






b.
asking the President of the Republic for the convening of the Council of Ministers as in Article 55 provided and being present and taking part in the discussions at all meetings of the Council of Ministers without any right to vote;






c.
proposing to the President of the Republic subjects for inclusion in the agenda as in Article 56 provided;






d.
right of final veto on decisions of the Council of Ministers concerning foreign affairs, defence or security as in Article 57 provided;






e.
right of return of decisions of the Council of Ministers as in Article 57 provided;






f.
right of final veto on laws or decisions of the House of Representatives concerning foreign affairs, defence or security as in Article 50 provided;






g.
right of return of laws or decisions of the House of Representatives or of the Budget as in Article 51 provided;






h.
right of recourse to the Supreme Constitutional Court as in Articles 137, 138 and 143 provided;






i.
right of reference to the Supreme Constitutional Court as in Article 141 provided;






j.
publication of the communal laws and decisions of the Turkish Communal Chamber as in Article 104 provided;






k.
right of reference to the Supreme Constitutional Court of any law or decision of the Turkish Communal Chamber as in Article 142 provided;






l.
right of recourse to the Supreme Constitutional Court in connection with any matter relating to any conflict or contest of power or competence arising between the House of Representatives and the Communal Chambers or any of them and between any organs of, or authorities in, the Republic as in Article 139 provided;






m.
the prerogative of mercy in capital cases as in Article 53 provided;






n.
the exercise of any of the powers specified in Article 47 conjointly with the President of the Republic;






o.
addressing messages to the House of Representatives as in Article 79 provided.





Article 50




1. The President and the Vice-President of the Republic, separately or conjointly, shall have the right of final veto on any law or decision of the House of Representatives or any part thereof concerning







a.
foreign affairs, except the participation of the Republic in international organisations and pacts of alliance in which the Kingdom of Greece and the Republic of Turkey both participate.







For the purposes of this sub-paragraph "foreign affairs" includes-









i.
the recognition of States, the establishment of diplomatic and consular relations with other countries and the interruption of such relations. The grant of acceptance to diplomatic representatives and of exequatur to consular representatives. The assignment of diplomatic representatives and of consular representatives, already in the diplomatic service, to posts abroad and the entrusting of functions abroad to special envoys already in the diplomatic service. The appointment and the assignment of persons, who are not already in the diplomatic service, to any posts abroad as diplomatic or consular representatives and the entrusting of functions abroad to persons, who are not already in the diplomatic service, as special envoys;






ii.
the conclusion of international treaties, conventions and agreements;






iii.
the declaration of war and the conclusion of peace;






iv.
the protection abroad of the citizens of the Republic and of their interests;






v.
the establishment, the status and the interests of aliens in the Republic;






vi.
the acquisition of foreign nationality by citizens of the Republic and their acceptance of employment by, or their entering the service of, a foreign Government;






b.
the following questions of defence:









i.
composition and size of the armed forces and credits for them;






ii.
(nominations des cadres) and their promotions;






iii.
importation of war materials and also explosives of all kinds;






iv.
cession of bases and other facilities to allied countries;






c.
the following questions of security:









i.
(nominations des cadres) and their promotions;






ii.
distribution and stationing of forces;






iii.
emergency measures and martial law;






iv.
police laws.




It is specified that the right of veto under sub-paragraph (c) above shall cover all emergency measures or decisions, but not those which concern the normal functioning of the police and the gendarmerie.




2. The above right of veto may be exercised either against the whole of a law or decision or against any part thereof, and in the latter case such law or decision shall be returned to the House of Representatives for a decision whether the remaining part thereof will be submitted, under the relevant provisions of this Constitution, for promulgation.




3. The right of veto under this Article shall be exercised within the period for the promulgation of laws or decisions of the House of Representatives as in Article 52 provided.



Article 51




1. The President and the Vice-President of the Republic shall have the right, either separately or conjointly, to return any law or decision or any part thereof of the House of Representatives to the House for reconsideration.




2. On the adoption of the Budget by the House of Representatives the President and the Vice-President of the Republic, either separately or conjointly, may exercise his or their right to return it to the House of Representatives on the ground that in his or their judgment there is a discrimination.




3. In case a law or decision or any part thereof is returned to the House of Representatives as in paragraph 1 of this Article provided, the House of Representatives shall pronounce on the matter so returned within fifteen days of such return and in the case of return of the Budget as in paragraph 2 of this Article provided the House of Representatives shall pronounce on the matter so returned within thirty days of such return.




4. If the House of Representatives persists in its decision the President and the Vice-President of the Republic shall, subject to the provisions of this Constitution, promulgate the law or decision or the Budget, as the case may be, within the time limit fixed for the promulgation of laws and decisions of the House of Representatives by publication of such law or decision or Budget in the official Gazette of the Republic.




5. Whenever the President or the Vice-President of the Republic exercises his right to return as provided in this Article he shall immediately notify the other of such return.




6. The right of return under this Article shall be exercised within the period for the promulgation of laws or decisions of the House of Representatives as in Article 52 provided.



Article 52


The President and the Vice-President of the Republic shall, within fifteen days of the transmission to their respective offices of any law or decision of the House of Representatives, promulgate by publication in the official Gazette of the Republic such law or decision unless in the meantime they exercise, separately or conjointly, as the case may be, their right of veto as in Article 50 provided or their right of return as in Article 51 provided or their right of reference to the Supreme Constitutional Court as in Articles 140 and 141 provided or in the case of the Budget their right of recourse to the Supreme Constitutional Court as in Article 138 provided.



Article 53




1. The President or the Vice-President of the Republic shall have the right to exercise the prerogative of mercy with regard to persons belonging to their respective Community who are condemned to death.




2. Where the person injured and the offender are members of different Communities such prerogative of mercy shall be exercised by agreement between the President and the Vice-President of the Republic; in the event of disagreement between the two the vote for clemency shall prevail.




3. In case the prerogative of mercy is exercised under paragraph I or 2 of this Article the death sentence shall be commuted to life imprisonment.




4. The President and the Vice-President of the Republic shall, on the unanimous recommendation of the Attorney-General and the Deputy Attorney-General of the Republic, remit, suspend, or commute any sentence passed by a court in the Republic in all other cases.



Article 54


Subject to the executive power expressly reserved, under Articles 47, 48 and 49, to the President and the Vice-President of the Republic, acting either separately or conjointly, the Council of Ministers shall exercise executive power in all other matters other than those which, under the express provisions of this Constitution, are within the competence of a Communal Chamber, including the following:







a.
the general direction and control of the government of the Republic and the direction of general policy;






b.
foreign affairs as in Article 50 set out;






c.
defence and security, including questions thereof as in Article 50 set out;






d.
the co-ordination and supervision of all public services;






e.
the supervision and disposition of property belonging to the Republic in accordance with the provisions of this Constitution and the law;






f.
consideration of Bills to be introduced to the House of Representatives by a Minister;






g.
making of any order or regulation for the carrying into effect of any law as provided by such law;






h.
consideration of the Budget of the Republic to be introduced to the House of Representatives.





Article 55


The President of the Republic convenes the meetings of the Council of Ministers. Such convening is made by the President of the Republic on his own motion or on being asked by the Vice-President of the Republic in due time for a specific subject.



Article 56


The agenda of any meeting of the Council of Ministers is prepared by the President of the Republic at his discretion and is communicated to all concerned prior to such meeting. The Vice-President of the Republic may propose to the President any subject for inclusion in the agenda of any meeting. The President of the Republic shall include such subject in the agenda if it can conveniently be dealt with at such meeting, otherwise such subject shall be included in the agenda of the meeting next following.



Article 57




1. On a decision being taken by the Council of Ministers such decision shall be transmitted forthwith to the office of the President and of the Vice-President of the Republic respectively.




2. The President or the Vice-President of the Republic or both shall have the right of return, within four days of the date when the decision has been transmitted to their respective offices, of such decision to the Council of Ministers for reconsideration, whereupon the Council of Ministers shall reconsider the matter and if they persist in such decision the President and the Vice-President of the Republic shall, subject to paragraph 4 of this Article, promulgate by publication such decision:


Provided that the exercise of the right of return shall not, in cases where the right of veto exists, prevent either the President or the Vice-President of the Republic or both from exercising the right of veto, within four days of the transmission to their respective offices, of the decision persisted upon.




3. If a decision relates to foreign affairs, defence or security as in Article 50 set out, the President or the Vice-President of the Republic or both shall have a right of veto which they shall exercise within four days of the date when the decision has been transmitted to their respective offices.




4. If the decision is enforceable and no right of veto or return has been exercised as in paragraph 2 or 3 of this Article provided, such decision shall be forthwith promulgated by the President and the Vice-President of the Republic by publication in the official Gazette of the Republic unless the Council of Ministers otherwise states in that decision.



Article 58




1. A Minister is the Head of his Ministry.




2. Subject to the executive power expressly reserved, under this Constitution, to the President and the Vice-President of the Republic, acting either separately or conjointly, and to the Council of Ministers, the executive power exercised by each Minister includes the following matters:







a.
the execution of laws relating to, and the administration of all matters and affairs usually falling within, the domain of his Ministry;






b.
preparation of orders or regulations concerning his Ministry for submission to the Council of Ministers;






c.
the issuing of directions and general instructions for the carrying out of the provisions of any law relating to his Ministry and of any order or regulation under such law;






d.
the preparation for submission to the Council of Ministers of the part of the Budget of the Republic relating to his Ministry.





Article 59




1. No person shall be appointed as a Minister unless he is a citizen of the Republic and has the qualifications required for a candidate for election as a member of the House of Representatives.




2. The office of a Minister shall be incompatible with that of a Representative or of a member of a Communal Chamber or of a member of any municipal council including a Mayor or of a member of the armed or security forces of the Republic or with a public or municipal office or in the case of a Turkish Minister with that of a religious functionary (din adami).


For the purposes of this paragraph "public office" has the same meaning as in Article 41.




3. The Ministers shall hold office in the case of the Greek Ministers until their appointment is terminated by the President of the Republic and in the case of the Turkish Ministers until their appointment is terminated by the Vice-President of the Republic.




4. Any person appointed as a Minister shall, before entering upon his office, make before the President and the Vice-President of the Republic the following affirmation:-


"I do solemnly affirm faith to, and respect for, the Constitution and the laws made thereunder, the preservation of the independence and the territorial integrity, of the Republic of Cyprus."



Article 60




1. There shall be a Joint Secretariat of the Council of Ministers headed by two Secretaries, one belonging to the Greek Community and the other belonging to the Turkish Community, who shall be public officers.




3. The two Secretaries of the Joint Secretariat of the Council of Ministers shall have charge of the Council of Ministers' Office and shall, in accordance with any instructions as may be given to them by the Council of Ministers, attend its meetings and keep the minutes thereof and convey the decision of the Council of Ministers to the appropriate organ or authority or person.



Part IV. THE HOUSE OF REPRESENTATIVES



Article 61


The legislative power of the Republic shall be exercised by the House of Representatives in all matters except those expressly reserved to the Communal Chambers under this Constitution.



Article 62




1. The number of Representatives shall be fifty:


Provided that such number may be altered by a resolution of the House of Representatives carried by a majority comprising two-thirds of the Representatives elected by the Greek Community and two-thirds of the Representatives elected by the Turkish Community.




2. Out of the number of Representatives provided in paragraph I of this Article seventy per centum shall be elected by the Greek Community and thirty per centum by the Turkish Community separately from amongst their members respectively, and in the case of a contested election, by universal suffrage and by direct and secret ballot held on the same day.


The proportion of Representatives stated in this paragraph shall be independent of any statistical data.



Article 63




1. Subject to paragraph 2 of this Article every citizen of the Republic who has attained the age of eighteen years and has such residential qualifications as may be prescribed by the Electoral Law shall have the right to be registered as an elector in either the Greek or the Turkish electoral list:


Provided that the members of the Greek Community shall only be registered in the Greek electoral list and the members of the Turkish Community shall only be registered in the Turkish electoral list.




2. No person shall be qualified to be registered as an elector who is disqualified for such registration by virtue of the Electoral Law.



Article 64


A person shall be qualified to be a candidate for election as a Representative if at the time of the election that person







a.
is a citizen of the Republic;






b.
has attained the age of twenty-five years;






c.
has not been, on or after the date of the coming into operation of this Constitution, convicted of an offence involving dishonesty or moral turpitude or is not under any disqualification imposed by a competent court for any electoral offence;






d.
is not suffering from a mental disease incapacitating such person from acting as a Representative.





Article 65




1. The term of office of the House of Representatives shall be for a period of five years.


The term of office of the first House of Representatives shall commence on the date of the coming into operation of this Constitution.




2. The outgoing House shall continue in office until the newly-elected House assumes office under paragraph I of this Article.



Article 66




1. A general election for the House of Representatives shall be held on the second Sunday of the month immediately preceding the month in which the term of office of the outgoing House expires.




2. When a vacancy occurs in the seat of a Representative such vacancy shall be filled within a period not exceeding forty-five days of its occurrence, in such manner as a Law may provide.




3. If an election under paragraph I or 2 of this Article cannot take place on the date fixed by or under this Constitution owing to extraordinary and unforeseen circumstances such as earthquake, floods, general epidemic and the like, then such election shall take place on the corresponding day of the week next following.



Article 67




1. The House of Representatives may dissolve itself only by its own decision carried by an absolute majority including at least one third of the Representatives elected by the Turkish Community.




2. Any such decision shall, notwithstanding anything contained in paragraph 1 of Article 65 and paragraph 1 of Article 66, provide for the date of the holding of the general election, which shall not be less than thirty days and not more than forty days from the date of such decision, and also for the date of the first meeting of the newly elected House which shall not be later than fifteen days after such general election and until such date the outgoing House shall continue to be in office.




3. Notwithstanding anything in paragraph 1 of Article 65 contained, the term of office of the House of Representatives to be elected after dissolution shall be for the unexpired period of the term of office of the dissolved House. In case of dissolution within the last year of the five years' term of office, a general election for the House of Representatives shall take place both for the unexpired part of the term of office of the dissolved House, during which any session of the newly elected House shall be considered to be an extraordinary session, and for the subsequent five years' term of office.



Article 68


Whenever a House of Representatives continues to be in office until the assumption of office by a newly elected House under either paragraph 2 of Article 65 or paragraph 2 of Article 67, such House shall not have power to make any laws or to take any decisions on any matter except only in case of urgent and exceptional unforeseen circumstances to be specifically stated in the relevant law or decision.



Article 69


A Representative before assuming duties as such in the House of Representatives and at a public meeting thereof shall make the following affirmation:


"I do solemnly affirm faith to, and respect for, the Constitution and the laws made thereunder, the preservation of the independence and the territorial integrity, of the Republic of Cyprus".



Article 70


The office of a Representative shall be incompatible with that of a Minister or of a member of a Communal Chamber or of a member of any municipal council including a Mayor or of a member of the armed or security forces of the Republic or with a public or municipal office or, in the case of a Representative elected by the Turkish Community, of a religious functionary (din adami).


For the purposes of this Article "public office" means any office of profit in the service of the Republic or of a Communal Chamber the emoluments of which are under the control either of the Republic or of a Communal Chamber, and includes any office in any public corporation or public utility body.



Article 71


The seat of a Representative shall become vacant-







a.
upon his death;






b.
upon his written resignation;






c.
upon the occurrence of any of the circumstances referred to in paragraph (c) or (d) of Article 64 or if he ceases to be a citizen of the Republic;






d.
upon his becoming the holder of an office mentioned in Article 70.





Article 72




1. The President of the House of Representatives shall be a Greek, and shall be elected by the Representatives elected by the Greek Community, and the Vice-President shall be a Turk and shall be elected by the Representatives elected by the Turkish Community. Each shall be elected separately as above at the same meeting at the beginning and for the whole period of the term of office of the House of Representatives.




2. In case of any vacancy in either of the offices provided in paragraph 1 of this Article, an election as provided in such paragraph shall take place with all due speed and at an extraordinary session if necessary in order to fill such vacancy.




3. In case of temporary absence or pending the filling of a vacancy as provided in paragraph 2 of this Article 1n either of the offices of the President or the Vice-President of the House, their functions shall be performed by the eldest Representative of the respective Community unless the Representatives of such Community should otherwise decide.




4. In addition to the President and the Vice-President of the House there shall be appointed from amongst the Representatives and by the President and the Vice-President of the House respectively two Greek and one Turkish Clerks of the House and two Greek and one Turkish Administrative Clerks of the House who shall be attached respectively to the office of the President and the Vice-President of the House.



Article 73




1. Subject to the ensuing provisions of this Article, the House of Representatives by its Standing Orders regulates any matter of parliamentary procedure and of functions of its offices.




2. There shall be a Committee to be known as the Committee of Selection consisting of the President of the House as Chairman, the Vice-President of the House as Vice-Chairman and eight other members elected by the House of Representatives at its meeting after the election of the President and the Vice-President of the House, six from amongst the Representatives elected by the Greek Community and two from amongst the Representatives elected by the Turkish Community.




3. The Committee of Selection shall set up the Standing Committees and any other temporary, ad hoc or special Committee of the House of Representatives and shall appoint Representatives to be members thereof and in so doing due regard should be had to the proposals made by the Greek and the Turkish Communal groups or political party groups in the House for such setting up and appointments. The appointments to such Committees shall be subject to the provisions of the paragraph next following.




4. The Greek and the Turkish Communal groups and political party groups in the House of Representatives shall be adequately represented on each of the Standing, and of any other temporary, ad hoc or special, Committee of the House:


Provided that the total number of the seats on such Committees distributed respectively to the Representatives elected by the Greek and the Turkish Communities shall be in the same proportion as that in which the seats in the House are distributed to the Representatives elected by the Greek and the Turkish Communities respectively.




5. Every Bill on being introduced in the House of Representatives shall be referred for debate in the first instance before the appropriate Committee.


With the exception of those which are considered to be of an urgent nature, no Bill shall be debated by a Committee before the lapse of forty-eight hours after its being distributed to the Representatives constituting such a Committee.


With the exception of those which are considered to be of an urgent nature, no Bill which has passed the Committee stage shall be debated in the House of Representatives before the lapse of forty-eight hours after it has been distributed to the Representatives together with the report of the Committee.




6. The agenda of the meetings of the House of Representatives, which shall include any additional subject proposed by the Vice-President of the House, shall be drawn up and presented to the House of Representatives by the President of the House.


After the presentation of the agenda to the House of Representatives, any Representative may move any addition or amendment to such agenda, and such motion shall be decided upon by the House of Representatives.




7. No Representative can speak at any meeting of the House of Representatives unless he registers his name in the proper Register or unless he obtains the permission of the person presiding at such meeting.


Every Representative who has complied with such formality is entitled to be given reasonably sufficient time, having regard to the particular subject, to speak and to be heard at the relevant meeting.


The speeches shall be made in order of the registration or of oral request, as the case may be, of those who desire to speak:


Provided that where there are opposite views held, a speaker shall, as far as practicable, follow another one who supports the opposite view. But Representatives speaking on behalf of the Committees or of the political party groups of the House of Representatives shall not be subject to such order of precedence.


Representatives desiring to speak in connexion with motions with regard to any matter relating to the agenda, the application of the Standing Orders or the closure of the debate shall be given precedence in time over the Representatives desiring to speak in connexion with the subject of the debate. and in such a case two Representatives, one in favour and one against the motion, shall be allowed fifteen minutes each for their respective speeches.




8. All speeches in the House of Representatives shall be made from the rostrum of the House and addressed to the House of Representatives. All speeches and other proceedings in the House and at all the Committee meetings shall, simultaneously as they are being made or taking place, be translated from the official language in which they are being made or taking place into the other official language.




9. Save as otherwise provided in the Standing Orders, interruptions of the speech of a Representative or personal attacks against any Representative unconnected with the subject under debate, both in the House and at the Committee meetings, are prohibited.




10. The votes in the House of Representatives shall be jointly counted and recorded by one Greek and the Turkish Clerk of the House.




11. The minutes of the debates in the House of Representatives shall comprise all proceedings fully.


The minutes of the proceedings of the Committees shall be kept in a summary form. Upon objection to the minutes of a meeting of the House of Representatives through the oral submission of a Representative at the first following meeting or by a written objection sent to the President of the relevant meeting, the House of Representatives may decide to correct such minutes accordingly.




12. Any political party which is represented at least by twelve per centum of the total number of the Representatives in the House of Representatives can form and shall be entitled to be recognised as a political party group.



Article 74




1. The House of Representatives shall meet on the fifteenth day next following a general election and thereafter in each year on the corresponding day in such year without summons for its ordinary session.




2. The ordinary session of the House of Representatives shall last for a period of three to six months in each year, as the House of Representatives may determine.




3. The House of Representatives shall be summoned to an extraordinary session by the President or the Vice-President of the House on the request of ten Representatives addressed to both the President and the Vice-President of the House.



Article 75




1. The meetings of the House of Representatives shall be open to the public and the minutes of its debates shall be published.




2. The House of Representatives may, if it thinks necessary, hold secret sessions on a resolution carried by a three-quarters majority vote of the total number of Representatives.



Article 76




1. The President of the House shall declare the commencement and the end of every meeting.




2. The President of the House in declaring the end of a meeting shall at the same time announce the date and time fixed, with the consent of the House of Representatives, of the meeting next following and shall present to the House of Representatives the agenda of such meeting and thereupon the provisions of paragraph 6 of Article 73 shall apply.




3. Any agenda shall be printed and distributed to the Representatives at least twenty-four hours prior to the meeting, but if such agenda relates to the topic already under debate such distribution may be made at any time prior to the meeting.



Article 77




1. The quorum of the House of Representatives shall consist of at least one-third of the total number of its members.




2. The debate relating to any particular topic shall be adjourned once for twenty-four hours at the request of the majority of the Representatives of either Community who are present at a meeting.



Article 78




1. The laws and the decisions of the House of Representatives shall be passed by a simple majority vote of the Representatives present and voting.




2. Any modification of the Electoral Law and the adoption of any law relating to the municipalities and of any law imposing duties or taxes shall require a separate simple majority of the Representatives elected by the Greek and the Turkish Communities respectively taking part in the vote.



Article 79




1. The President or the Vice-President of the Republic may address the House of Representatives by message, or transmit to the House of Representatives their views through the Ministers.




2. The Ministers may follow the proceedings of the House of Representatives or any Committee thereof, and make a statement to, or inform, the House of Representatives or any Committee thereof, on any subject within their competence.



Article 80




1. The right to introduce Bills belongs to the Representatives and to the Ministers.




2. No Bill relating to an increase in budgetary expenditure can be introduced by any Representative.



Article 81




1. The Budget is introduced to the House of Representatives at least three months before the day fixed by law for the commencement of the financial year and is voted by it not later than the day so fixed.




2. Within three months from the end of the financial year the final accounts shall be submitted to the House of Representatives for approval.



Article 82


A law or decision of the House of Representatives shall come into operation on its publication in the official Gazette of the Republic unless another date is provided by such law or decision.



Article 83




1. Representatives shall not be liable to civil or criminal proceedings in respect of any statement made or vote given by them in the House of Representatives.




2. A Representative cannot, without the leave of the High Court, be prosecuted, arrested or imprisoned so long as he continues to be a Representative. Such leave is not required in the case of an offence punishable with death or imprisonment for five years or more in case the offender is taken in the act. In such a case the High Court being notified forthwith by the competent authority decides whether it should grant or refuse leave for the continuation of the prosecution or detention so long as he continues to be a Representative.




3. If the High Court refuses to grant leave for the prosecution of a Representative, the period during which the Representative cannot thus be prosecuted shall not be reckoned for the purposes of any period of prescription for the offence in question.




4. If the High Court refuses to grant leave for the enforcement of a sentence of imprisonment imposed on a Representative by a competent court, the enforcement of such sentence shall be postponed until he ceases to be a Representative.



Article 84




1. Representatives receive from the Public Revenue remuneration defined by law.




2. Any increase of such remuneration shall not become operative during the term of office of the House of Representatives in which such increase has been made.



Article 85


Any question with regard to the qualifications of candidates for election and election petitions shall be finally adjudicated by the Supreme Constitutional Court.



Part V. THE COMMUNAL CHAMBERS



Article 86


The Greek and the Turkish Communities respectively shall elect from amongst their own members a Communal Chamber which shall have the competence expressly reserved for it under the provisions of this Constitution.



Article 87




1. The Communal Chambers shall, in relation to their respective Community, have competence to exercise within the limits of this Constitution and subject to paragraph 3 of this Article, legislative power solely with regard to the following matters:-







a.
all religious matters;






b.
all educational, cultural and teaching matters;






c.
personal status;






d.
the composition and instances of courts dealing with civil disputes relating to personal status and to religious matters;






e.
in matters where the interests and institutions are of purely communal nature such as charitable and sporting foundations, bodies and associations created for the purpose of promoting the well-being of their respective Community;






f.
imposition of personal taxes and fees on members of their respective Community in order to provide for their respective needs and for the needs of bodies and institutions under their control as in Article 88 provided;






g.
in matters where subsidiary legislation in the form of regulations or bye-laws within the framework of the laws relating to municipalities will be necessary to enable a Communal Chamber to promote the aims pursued by municipalities composed solely of members of its respective Community;






h.
in matters relating to the exercise of the authority of control of producers' and consumers' co-operatives and credit establishments and of supervision in their functions of municipalities consisting solely of their respective Community, vested in them by this Constitution:







Provided that-









i.
any communal law, regulation, bye-law or decision made or taken by a Communal Chamber under this sub-paragraph (h) shall not directly or indirectly be contrary to or inconsistent with any law by which producers' and consumers' co-operatives and credit establishments are governed or to which the municipalities are subject;






ii.
nothing in paragraph (i) of this proviso contained shall be construed as enabling the House of Representatives to legislate on any matter relating to the exercise of the authority vested in a Communal Chamber under this subparagraph (h),






i.
in such other matters as are expressly provided by this Constitution.






2. Nothing in sub-paragraph (f) of paragraph I of this Article contained shall be construed as in any way curtailing the power of the House of Representatives to impose, in accordance with the provisions of this Constitution, any personal taxes.




3. Any law or decision of a Communal Chamber made or taken in exercise of the power vested in it under paragraph I of this Article shall not in any way contain anything contrary to the interests of the security of the Republic or the constitutional order or the public safety or the public order or the public health or the public morals or which is against the fundamental rights and liberties guaranteed by this Constitution to any person.



Article 88




1. The power of imposing taxes under sub-paragraph (f) of paragraph 1 of Article 87 of a Communal Chamber shall be exercised for the purposes of meeting the part of its expenditure provided in its budget in each financial year which is not met by the payment made to such Communal Chamber in respect of such financial year by the Republic out of its Budget as provided in paragraph 2 of this Article or by any other revenue which such Chamber may have in that financial year.




2. The House of Representatives shall, in respect of each financial year, provide in the Budget and make available for payment to both Communal Chambers in respect of their respective financial year for the purposes of their respective needs relating to matters within their respective competence an amount not less than two million pounds to be allocated to the Greek and the Turkish Communal Chambers as follows:







a.
to the Greek Communal Chamber an amount not less than the sum of one million and six hundred thousand pounds; and






b.
to the Turkish Communal Chamber an amount not less than the sum of four hundred thousand pounds:




Provided that in the case of the increase of the minimum total amount payable to both Communal Chambers the allocation to each of the Communal Chambers of such increased amount shall be made in such manner as the House of Representatives may decide.




3. If a Communal Chamber so requests the taxes imposed by it shall be collected on its behalf and paid to such a Communal Chamber by the authorities of the Republic.




4. For the purposes of this Article and of sub-paragraph (f) of paragraph 1 of Article 87 "member" includes corporate and unincorporate bodies to the extent of the interest held in such bodies by such members.



Article 89




1. The Communal Chambers shall, in relation to their respective Community, also have competence







a.










i.
to direct policy ("determiner les principes directeurs") within their communal laws;






ii.
to exercise administrative powers in the manner and through such persons as may be provided by a communal law, with respect to any matter on which they are competent to exercise legislative power under the provisions of Article 87 other than those provided in sub- paragraphs (g) and (h) of paragraph I of such Article for which specific provision is made in the ensuing sub-paragraphs;






b.
to exercise control on producers' and consumers' co-operatives and credit establishments created for the purpose of promoting the well-being of their respective Community and which will be governed by the laws;






c.
to promote the aims pursued by municipalities composed solely of members of their respective Community and to supervise in their functions such municipalities to which the laws shall apply.






2. Nothing in sub-paragraph (e) of paragraph I of Article 87 and in subparagraph (b) of paragraph I of this Article contained shall be construed as precluding the creation of mixed and common institutions of the nature therein provided if the inhabitants so desire.




3. In the case where the central administration shall, on its part, proceed to control the institutions, establishments or municipalities mentioned in subparagraphs (b) and (c) of paragraph I of this Article by virtue of legislation in force, such control shall be carried out through public officers belonging to the same Community as that to which the institution, establishment or municipality in question belongs.



Article 90




1. Subject to the ensuing provisions of this Article each Communal Chamber shall have power by or in its own communal laws to provide for the application of its laws and decisions.




2. A Communal Chamber shall have no power to provide in any of its laws or decisions for imprisonment or detention for any violation thereof or failure to comply with any directions given by a Communal Chamber in exercise of any power vested in it under this Constitution.




3. The Communal Chambers shall have no competence to use measures of constraint to secure compliance with their respective communal laws or decisions and of the judgments of the Courts dealing with civil disputes relating to personal status and to religious matters within their respective competence.




4. Where it becomes necessary to use measures of constraint in compelling compliance with any law or decision of a Communal Chamber or with any matter connected with the exercise of the authority of control or supervision by a Communal Chamber such measures of constraint shall, on the application by or on behalf of the Communal Chamber, be applied by the public authorities of the Republic which shall have exclusive competence to apply such measures of constraint.




5. The execution of any judgment or order of a court in connexion with any matter within the exclusive competence of a Communal Chamber shall be carried out through the public authorities of the Republic.



Article 91




1. Each Communal Chamber shall once yearly prepare and adopt a budget of its revenue and expenditure for the ensuing financial year.




2. Such budget shall be voted by the Communal Chamber not later than the day fixed by a communal law for the commencement of the communal financial year.



Article 92


The number of the members of each Communal Chamber shall be determined by a communal law carried by a two-thirds majority of the total number of the members of the Communal Chamber concerned.



Article 93


The elections for both the Communal Chambers shall be by universal suffrage and by direct and secret ballot.



Article 94




1. Subject to paragraph 2 of this Article every citizen of the Republic who has attained the age of twenty-one years and has such residential qualifications as may be prescribed by the respective communal electoral law shall have the right to be registered as an elector in the respective communal electoral list:


Provided that the members of the Greek Community shall only be registered in the Greek communal electoral list and the members of the Turkish Community shall only be registered in the Turkish communal electoral list.




2. No person shall be qualified to be registered as an elector who is disqualified for such registration by virtue of the respective communal electoral law.



Article 95


A person shall be qualified to be a candidate for election as a member of a Communal Chamber if at the time of the election that person-







a.
is a citizen of the Republic and is registered in the respective communal electoral list;






b.
has attained the age of twenty-five years;






c.
has not been, on or after the date of the coming into operation of this Constitution, convicted of an offence involving dishonesty or moral turpitude or is not under any disqualification imposed by a competent court for an electoral offence;






d.
is not suffering from a mental disease incapacitating such person from acting as a member of a Communal Chamber.





Article 96




1. The term of office of the Communal Chambers shall be for a period of five years commencing on such date as a communal law respectively shall appoint.




2. The outgoing Communal Chambers shall continue in office until the newly elected Communal Chambers assume office under paragraph I of this Article.



Article 97




1. A communal general election for a Communal Chamber shall be held at least thirty days before the expiration of the term of office of the outgoing Chamber.




2. When a vacancy occurs in the seat of a member of a Communal Chamber such vacancy shall be filled by a by-election to be held within a period not exceeding forty-five days of the occurrence of such vacancy.




3. If an election under paragraph 1 or 2 of this Article cannot take place on the date fixed by or under this Constitution owing to extraordinary and unforeseen circumstances such as earthquake, floods, general epidemic and the like, then such election shall take place on the corresponding day of the week next following.



Article 98




1. Either Communal Chamber may dissolve itself only by its own decision carried by an absolute majority.




2. Any such decision shall, notwithstanding anything contained in paragraph I of Article 96 and paragraph I of Article 97, provide for the date of the holding of the communal general election with respect to the Communal Chamber in question which shall not be less than thirty days and not more than forty days from the date of such decision and also for the date of the first meeting of the newly-elected Communal Chamber which shall not be later than fifteen days after such communal general election and until such date the outgoing Communal Chamber shall continue to be in office.




3. Notwithstanding anything contained in paragraph 1 of Article 96, the term of office of the Communal Chamber to be elected after dissolution shall be for the unexpired period of the term of office of the dissolved Communal Chamber. In case of dissolution within the last year of the five years' term of office of the Communal Chamber concerned a communal general election for such Chamber shall take place for the unexpired part of the term of office of the dissolved Communal Chamber and for the subsequent five years' period of office of such


Communal Chamber.



Article 99


Whenever a Communal Chamber continues to be in office until the assumption of office by a newly-elected Communal Chamber, either under paragraph 2 of Article 96 or paragraph 2 of Article 98, it shall not have power to make any laws or take any decisions on any matter except only in case of urgent and exceptional unforeseen circumstances to be specifically stated in the relevant law or decision.



Article 100


A member of a Communal Chamber before assuming duties as such in the Communal Chamber and at a public meeting thereof shall make the following affirmation:


"I do solemnly affirm faith to, and respect for, the Constitution and the laws made thereunder, the preservation of the independence and the territorial integrity, of the Republic of Cyprus."



Article 101




1. The office of a member of a Communal Chamber shall be incompatible with that of a Minister or of a Representative or of a member of any municipal council including a Mayor or of a member of the armed or security forces of the Republic or with a public or municipal office and, in the case of that of a member of the Turkish Communal Chamber, with that of a religious functionary (din adam).




2. For the purposes of this Article "public office" means any office of profit in the public service of the Republic or of a Communal Chamber the emoluments of which are under the control either of the Republic or of a Communal Chamber and includes any office in any public corporation or public utility body.



Article 102


The Communal Chambers shall, by Standing Orders, make rules relating to all matters of procedure including the holding of ordinary and extraordinary meetings, the dates and duration of such meetings, the manner of voting and the transaction of business.



Article 103




1. The meetings of the Communal Chambers shall be open to the public and the minutes of its debates shall be published.




2. Any Communal Chamber may, if it thinks necessary, hold secret sessions on a resolution carried by a two-thirds majority vote of the total number of its members.



Article 104




1. The laws or decisions passed by the Greek or the Turkish Communal Chamber shall be published in the official Gazette of the Republic immediately after being signed by the President or the Vice-President of the Republic respectively within fifteen days of the receipt by him of such laws or decisions.




2. A communal law shall come into operation on its publication in the official Gazette of the Republic unless another date is provided by such law.



Article 105




1. The President of the Republic with regard to the Greek Communal Chamber and the Vice-President of the Republic with regard to the Turkish Communal Chamber may, within fifteen days of the receipt by him of any law or decision passed by the respective Communal Chamber, return such law or decision to such Chamber for reconsideration.




2. If the Communal Chamber concerned maintains that the law or decision so returned to it shall stand, the President or the Vice-President of the Republic, as the case may be, shall sign and publish such law or decision in accordance with the provisions of the immediately preceding Article.



Article 106




1. A member of a Communal Chamber shall not be liable to civil or criminal proceedings in respect of any statement made or vote given by him in the Chamber.




2. A member of a Communal Chamber cannot without the leave of the High Court, be prosecuted, arrested or imprisoned, so long as he continues to be a member. Such leave is not required in the case of an offence punishable with death or imprisonment for five years or more in case the offender is taken in the act. In such a case the High Court, being notified forthwith by the competent authority, decides whether it should grant or refuse leave for the continuation of the prosecution or detention, as the case may be, so long as he continues to be a member.




3. If the High Court refuses to grant leave for the prosecution of a member of a Communal Chamber, the period during which such member cannot thus be prosecuted shall not be reckoned for the purposes of any period of prescription for the offence in question.




4. If the High Court refuses to grant leave for the enforcement of a sentence of imprisonment imposed on a member of a Communal Chamber by a competent court, the enforcement of such sentence shall be postponed until he ceases to be such member.



Article 107


The seat of a member of a Communal Chamber shall become vacant-







a.
upon his death; or






b.
upon his written resignation; or






c.
upon the occurrence of any of the circumstances referred to in paragraph (c) or (d) of Article 95, or if he ceases to be a citizen of the Republic or if he ceases to be qualified to be registered as an elector in the respective Communal electoral list; or






d.
upon his becoming the holder of an office mentioned in Article 101.





Article 108




1. The Greek and the Turkish Communities shall have the right to receive subsidies from the Greek or the Turkish Government respectively for institutions of education, culture, athletics and charity belonging to the Greek or the Turkish Community respectively.




2. Also where either the Greek or the Turkish Community considers that it has not the necessary number of schoolmasters, professors or clergymen for the functioning of its institutions, such Community shall have the right to obtain and employ such personnel to the extent strictly necessary to meet its needs as the Greek or the Turkish Government respectively may provide.



Article 109


Each religious group which under the provisions of paragraph 3 of Article 2 has opted to belong to one of the Communities shall have the right to be represented, by elected member or members of such group, in the Communal Chamber of the Community to which such group has opted to belong as shall be provided by a relevant communal law.



Article 110




1. The Autocephalous Greek-Orthodox Church of Cyprus shall continue to have the exclusive right of regulating and administering its own internal affairs and property in accordance with the Holy Canons and its Charter in force for the time being and the Greek Communal Chamber shall not act inconsistently with such right.




2. The institution of Vakf and the Principles and Laws of, and relating to, Vakfs are recognised by this Constitution.


All matters relating to or in any way affecting the institution or foundation of Vakf or the vakfs or any vakf properties, including properties belonging to Mosques and any other Moslem religious institution, shall be governed solely by and under the Laws and Principles of Vakfs and the laws and regulations enacted or made by the Turkish Communal Chamber, and no legislative, executive or other act whatsoever shall contravene or override or interfere with such Laws or Principles of Vakfs and with such laws and regulations of the Turkish Communal Chamber.




3. Any right with regard to religious matters possessed in accordance with the law of the Colony of Cyprus in force immediately before the date of the coming into operation of this Constitution by the Church of a religious group to which the provisions of paragraph 3 of Article 2 shall apply shall continue to be so possessed by such Church on and after the date of the coming into operation of this Constitution.



Article 111




1. Subject to the provisions of this Constitution any matter relating to betrothal, marriage, nullity of marriage of members of the Greek-Orthodox Church or of a religious group to which the provisions of paragraph 3 of Article 2 shall apply shall, on and after the date of the coming into operation of this Constitution, be governed by the law of the Greek-Orthodox Church or of the Church of such religious group, as the case may be. A Law shall provide for an attempt of reconciliation or of spiritual dissolution of marriage to be made before a Bishop.






2. A. Any matter relating to divorce, judicial separation or restitution of conjugal rights or to family relations of the members of the Greek-Orthodox Church, shall be cognizable by family courts each of which is composed:







a.
For a divorce trial, of three judges, one of which is a lawyer ecclesiastical officer appointed by the Greek Orthodox Church and presides over the Court and the other two of high professional and moral standard belonging to the Greek Orthodox Church are appointed by the Supreme Court among lawyers. If no ecclesiastical officer is appointed as above, the Supreme Court appoints the President of the Court as well.






b.
For any other trial, or one judge as a law shall provide.






B. The divorce is maintenable only







a.
For the grounds, under the Charter of the Holy Church of Cyprus, as are in force at the date of Enactment by the House of Representatives, of the First Amendment of the Constitution Law of 1989, in so far as they are not inconsistent with the Constitution;






b.
When the relations of the spouses have been so strongly shaken by a ground concerning the person of the defendant or of both spouses, which justifiably render continuation of the marital relation intolerable for the plaintiff, and






c.
For any other ground that a law may provide after the views of the Greek Orthodox Church of Cyprus are being heard.






3. Any matter relating to divorce, judicial separation or restitution of conjugal rights or to family relations of the members of a religious group for which the provisions of the third paragraph of section 2 apply, shall be cognizable by a family court for which a law shall determine its establishment, composition and jurisdiction, mutatis mutandis to the above.




4. Law shall provide for appeal against decisions of the family courts, for the composition of those who shall adjudicate and decide on these appeals and for the jurisdiction and powers of these appellate courts. A law enacted in accordance with the provisions of this paragraph may provide that the appellate court may be composed of one or more judges of the Supreme Court, sitting alone or together with another judge or other judges belonging to the judicial service of the Republic as the law may provide.




5. Notwithstanding the provisions of the first paragraph of this section, the free choice of a civil marriage is offered to the members of the Greek Community.




6. Nothing in paragraph I of this Article contained shall preclude the application of the provisions of paragraph 5 of Article 90 to the execution of any judgment or order of any such tribunal.



Part VI. THE INDEPENDENT OFFICERS OF THE REPUBLIC



CHAPTER I. The Attorney-General of the Republic and the Deputy Attorney-General of the Republic



Article 112




1. The President and the Vice-President of the Republic shall appoint jointly two persons who are qualified for appointment as a judge of the High Court one to be the Attorney-General of the Republic and the other to be the Deputy Attorney-General of the Republic:


Provided that the Attorney-General and the Deputy Attorney-General of the Republic shall not belong to the same Community.




2. The Attorney-General of the Republic shall be the Head and the Deputy Attorney-General of the Republic shall be the Deputy Head of the Law Office of the Republic which shall be an independent office and shall not be under any Ministry.




3. The Attorney-General and the Deputy Attorney-General of the Republic shall have the right of audience in, and shall take precedence over any other persons appearing before, any court:


Provided that the Attorney-General of the Republic shall always take precedence over the Deputy Attorney-General of the Republic.




4. The Attorney-General and the Deputy Attorney-General of the Republic shall be members of the permanent legal service of the Republic and shall hold office under the same terms and conditions as a judge of the High Court other than its President and shall not be removed from office except on the like grounds and in the like manner as such judge of the High Court.




5. In all matters affecting persons belonging to the Community of the Attorney-General of the Republic or of the Deputy Attorney-General of the Republic, as the case may be, the one belonging to such Community shall be consulted by the other before any decision is taken by the Attorney-General of the Republic:


Provided that for the prosecutions in the courts exercising criminal jurisdiction composed of judges of one Community, the Attorney-General of the Republic or the Deputy Attorney-General of the Republic, as the case may be, belonging to that Community, shall have the effective charge and responsibility.



Article 113




1. The Attorney-General of the Republic assisted by the Deputy Attorney General of the Republic shall be the legal adviser of the Republic and of the President and of the Vice-President of the Republic and of the Council of Ministers and of the Ministers and shall exercise all such other powers and shall perform all such other functions and duties as are conferred or imposed on him by this Constitution or by law.




2. The Attorney-General of the Republic shall have power, exercisable at his discretion in the public interest, to institute, conduct, take over and continue or discontinue any proceedings for an offence against any person in the Republic. Such power may be exercised by him in person or by officers subordinate to him acting under and in accordance with his instructions.



Article 114




1. The Deputy Attorney-General of the Republic shall have such powers and shall perform such duties as normally appertain to his office and also shall, subject to the directions of the Attorney-General of the Republic, exercise all the powers and perform all the functions and the duties vested in the Attorney-General of the Republic under the provisions of this Constitution or by law.




2. The Deputy Attorney-General of the Republic shall act for the Attorney-General of the Republic in case of his absence or his temporary incapacity to perform his duties.



CHAPTER II. The Auditor-General and the Deputy Auditor-General



Article 115




1. The President and the Vice-President of the Republic shall appoint jointly two fit and proper persons one to be the Auditor-General and the other to be the Deputy Auditor-General:


Provided that the Auditor-General and the Deputy Auditor-General shall not belong to the same Community.




2. The Auditor-General shall be the Head and the Deputy Auditor General shall be the Deputy Head of the Audit Office of the Republic which shall be an independent office and shall not be under any Ministry.




3. The Auditor-General and the Deputy Auditor-General shall be members of the permanent public service of the Republic and shall not be retired or removed from office except on the like grounds and in like manner as a judge of the High Court.



Article 116




1. The Auditor-General assisted by the Deputy Auditor-General shall, on behalf of the Republic, control all disbursements and receipts and audit and inspect all accounts of moneys and other assets administered, and of liabilities incurred, by or under the authority of the Republic and for this purpose he shall have the right of access to all books, records and returns relating to such accounts and to places where such assets are kept.




2. The Auditor-General assisted by the Deputy Auditor-General shall exercise all such other powers and shall perform all such other functions and duties as are conferred or imposed on him by law.




3. The powers, functions and duties of the Auditor-General provided in this Chapter may be exercised by him in person or by such subordinate officers acting under and in accordance with his instructions.




4. The Auditor-General shall submit annually a report on the exercise of his functions and duties under this Chapter to the President and the Vice-President of the Republic who shall cause it to be laid before the House of Representatives.



Article 117




1. The Deputy Auditor-General shall have such powers and shall perform such functions and duties as normally appertain to his office and also shall, subject to the directions of the Auditor-General, exercise all the powers and perform all the functions and duties vested in the Auditor-General under the provisions of this Constitution or by law.




2. The Deputy Auditor-General shall act for the Auditor-General in case of his absence or his temporary incapacity to perform his duties.



CHAPTER III. The Governor and the Deputy Governor of the Issuing Bank of the Republic



Article 118




1. The President and the Vice-President of the Republic shall appoint jointly two fit and proper persons one to be the Governor and the other to be the Deputy-Governor of the Issuing Bank of the Republic:


Provided that the Governor and the Deputy-Governor of the Issuing Bank of the Republic shall not belong to the same Community.




2. The Governor of the Issuing Bank of the Republic shall be the Head and the Deputy-Governor of the Issuing Bank shall be the Deputy Head of the Issuing Bank of the Republic which shall not be under any Ministry.




3. The Governor and the Deputy-Governor of the Issuing Bank of the Republic shall be persons appointed under such terms and conditions as laid down in the instruments of their appointment.




4. The Council established under paragraph 8 of Article 153 shall terminate the appointment of the Governor and Deputy-Governor of the Issuing Bank of the Republic, under the terms and conditions prescribed by the law governing the functioning of the Issuing Bank of the Republic.




5. [Repealed]




6. Any disciplinary matter in connexion with the exercise of the functions of the Governor and the Deputy-Governor of the Issuing Bank of the Republic shall be within the competence of the Council established under paragraph 8 of Article 153.



Article 119




1. The Governor of the Issuing Bank of the Republic assisted by the Deputy-Governor of the Issuing Bank of the Republic shall administer the currency laws of the Republic and shall be in charge of the management of the Issuing Bank of the Republic and shall exercise all other powers and perform all other functions and duties within the domain of the Issuing Bank of the Republic.




2. The Governor of the Issuing Bank of the Republic assisted by the Deputy-Governor of the Issuing Bank of the Republic shall exercise all such powers and shall perform all such other functions as are conferred or imposed on him by law.




3. The powers, functions and duties of the Governor of the Issuing Bank of the Republic provided in this Chapter may be exercised by him in person or by such subordinate officers acting under and in accordance with his instructions.




4. [Repealed]




5. The Governor of the Issuing Bank of the Republic shall submit half yearly reports on the state of currency, funds and securities of the Republic to the President and the Vice-President of the Republic who shall cause such reports to be laid before the House of Representatives.



Article 120




1. The Deputy-Governor of the Issuing Bank of the Republic shall have such powers and shall perform such functions and duties as normally appertain to his office and also shall. subject to the directions of the Governor of the Issuing Bank of the Republic, exercise all the powers and perform all the functions and duties vested in the Governor of the Issuing Bank of the Republic under the provisions of this Constitution or by law.




2. The Deputy-Governor of the Issuing Bank of the Republic shall act for the Governor of the Issuing Bank of the Republic in case of his absence or his temporary incapacity to perform his duties.



Article 121


Nothing in this Chapter contained shall be construed as precluding the Issuing Bank of the Republic from becoming a Central Bank:


Provided that in such a case, subject to the provisions of this Chapter, the Governor and the Deputy-Governor of the Issuing Bank of the Republic shall be respectively the Governor and the Deputy-Governor of the Central Bank of the Republic.



Part VII. THE PUBLIC SERVICE



CHAPTER I. General



Article 122


For the purposes of this Chapter, unless the context otherwise requires


"public office" means an office in the public service;


"public officer" means the holder, whether substantive or temporary or acting, of a public office;


"public service" means any service under the Republic other than service in the army or the security forces of the Republic and includes service under the Cyprus Broadcasting Corporation, the Cyprus Inland Telecommunications Authority and the Electricity Authority of Cyprus and any other public corporate or unincorporate body created in the public interest by a law and either the funds of which are provided or guaranteed by the Republic or, if the enterprise is carried out exclusively by such body, its administration is carried out under the control of the Republic, but does not include service in an office the appointment to or the filling of which is, under this Constitution, made jointly by the President and the Vice-President of the Republic or service by workmen except those who are regularly employed in connexion with permanent works of the Republic or any such body as aforesaid.



Article 123




1. The public service shall be composed as to seventy per centum of Greeks and as to thirty per centum of Turks.




2. This quantitative distribution shall be applied, so far as this will be practically possible, in all grades of the hierarchy in the public service.




3. In regions or localities where one of the two Communities is in a majority approaching one hundred per centum the public officers posted for, or entrusted with, duty in such regions or localities shall belong to that Community.



Article 124




1. There shall be a Public Service Commission consisting of a Chairman and nine other members appointed jointly by the President and the Vice-President of the Republic.




2. Seven members of the Commission shall be Greeks and three members shall be Turks.




3. Each member of the Commission shall be appointed for a period of six years, but he may at any time resign his office by writing under his hand addressed to the President and the Vice-President of the Republic.




4. The remuneration and other conditions of service of a member of the Commission shall be provided by a law and shall not be altered to his disadvantage after his appointment.




5. A member of the Commission shall not be removed from office except on the like grounds and in the like manner as a judge of the High Court.






6. 1. No person shall be appointed as a member of the Commission unless he is a citizen of the Republic, of high moral character and has the qualifications for election as a member of the House of Representatives.




2. No person shall be appointed as, or be, a member of the Commission who is, or within the preceding twelve months in the case of the Chairman or six months in the case of any other member, has been







a.
a Minister;






b.
a member of the House of Representatives or of any Communal Chamber;






c.
a public officer or a member of any of the armed forces;






d.
an officer or employee of any local authority or of a body corporate or authority established by law for public purposes;






e.
a member of a trade union or of a body or association affiliated to a trade union.






7. Where, during any period, a member of the Commission has been granted leave of absence or is unable, owing to absence from the Republic, or to any other cause, to discharge his functions as a member, the President and the Vice-President of the Republic may jointly appoint at his place any person who would be qualified to be appointed to exercise such functions, during that period.



Article 125




1. Save where other express provision is made in this Constitution with respect to any matter set out in this paragraph and subject to the provisions of any law, it shall be the duty of the Public Service Commission to make the allocation of public offices between the two Communities and to appoint, confirm, emplace on the permanent or pensionable establishment, promote, transfer, retire and exercise disciplinary control over, including dismissal or removal from office of, public officers.




2. The Chairman shall convene the meetings of the Commission and shall preside thereat:


Provided that-







a.
no meeting shall be held unless prior notice thereof has been given to all the members;






b.
on an equality of votes the Chairman shall not have a second or casting vote.








3. 1. Subject to the ensuing provisions of this paragraph any decision of the Commission shall be taken by an absolute majority vote of its members.




2. If the question relates to an appointment or promotion to fill a vacant or newly created post, the decision whether such post shall be filled, under the provisions of this Constitution, by a Greek or a Turk, shall be taken by such absolute majority vote including at least the votes of two Turkish members of the Commission:


Provided that if such a decision cannot be taken on such majority, the question shall be referred by the Commission to the Supreme Constitutional Court for a decision; the decision of such Court shall be final and binding on the Commission.




3. Where the question relates solely to a Turk any decision of the Commission shall be taken by such an absolute majority vote including the votes of at least two Turkish members. Where the question relates solely to a Greek, any decision of the Commission shall be taken by such an absolute majority vote including the votes of at least four Greek members.




4. Where the question relates to the selection of the Greek or the Turk to be appointed or promoted, the decision shall, subject to sub-paragraph (3) of this paragraph, be taken by an absolute majority vote:


Provided that the unanimous recommendation, of five Greek members in the case of the selection of a Greek, or of the three Turkish members in the case of the selection of a Turk, shall be acted upon by the Commission.



CHAPTER II. The Accountant-General and the Deputy Accountant-General



Article 126




1. The President and the Vice-President of the Republic shall appoint jointly two fit and proper persons one to be the Accountant-General and the other to be the Deputy Accountant-General:


Provided that the Accountant-General and the Deputy Accountant-General shall not belong to the same Community.




2. The Accountant-General shall be the Head and the Deputy Accountant-General shall be the Deputy Head of the Treasury.




3. The Accountant-General and the Deputy Accountant-General shall be members of the permanent public service of the Republic.




4. The retirement and any disciplinary control, including dismissal or removal from office, of the Accountant-General and the Deputy Accountant-General shall be within the competence of the Public Service Commission.



Article 127




1. The Accountant-General assisted by the Deputy Accountant-General shall manage and supervise all accounting operations in respect of all moneys and other assets administered, and of liabilities incurred, by or under the authority of the Republic and, subject to the provisions of this Constitution or of any law, shall receive and make all the disbursements of moneys of the Republic.




2. The Accountant-General assisted by the Deputy Accountant-General shall exercise all such other powers and shall perform all such other functions and duties as are conferred or imposed on him by law.




3. The powers, functions and duties of the Accountant-General provided in this Chapter may be exercised by him in person or by such subordinate officers acting under and in accordance with his instructions.



Article 128




1. The Deputy Accountant-General shall have such powers and shall perform such functions and duties as normally appertain to his office and also shall, subject to the directions of the Accountant-General, exercise all the powers and perform all the functions and duties vested in the Accountant-General under the provisions of this Constitution or by law.




2. The Deputy Accountant-General shall act for the Accountant-General in case of his absence or his temporary incapacity to perform his duties.



Part VIII. THE FORCES OF THE REPUBLIC



Article 129




1. The Republic shall have an army of two thousand men of whom sixty per centum shall be Greeks and forty per centum shall be Turks.




2. Compulsory military service shall not be instituted except by common agreement of the President and the Vice-President of the Republic.



Article 130




1. The security forces of the Republic shall consist of the police and gendarmerie and shall have a contingent of two thousand men which may be reduced or increased by common agreement of the President and the Vice-President of the Republic.




2. The security forces of the Republic shall be composed as to seventy per centum of Greeks and as to thirty per centum of Turks:


Provided that for an initial period and in order not to discharge those Turks serving in the police on the 11th February, 1959, except those serving in the auxiliary police, the percentage of Turks may be kept up to a maximum of forty per centum and consequently that of the Greeks may be reduced to sixty per centum.



Article 131




1. The Heads and Deputy Heads of the army, the police and the gendarmerie of the Republic shall be appointed jointly by the President and the Vice-President of the Republic.




2. One of the Heads of the army, the police and the gendarmerie shall be a Turk and where the Head of the army, the police and the gendarmerie belongs to one Community the Deputy Head shall belong to the other Community.



Article 132


Forces which are stationed in parts of the territory of the Republic inhabited in a proportion approaching one hundred per centum only by members of one Community shall belong to that Community.



Part IX. THE SUPREME CONSTITUTIONAL COURT



Article 133






1. 1. There shall be a Supreme Constitutional Court of the Republic composed of a Greek, a Turk and a neutral judge. The neutral judge shall be the President of the Court.




2. The President and the other judges of the Supreme Constitutional Court shall be appointed jointly by the President and the Vice-President of the Republic:


Provided that in the case of a vacancy solely in the post of either the Greek or the Turkish judge the proposal of the President or the Vice-President of the Republic to whose Community the judge to be appointed shall belong shall prevail if the President and the Vice-President of the Republic do not agree on the appointment within a week of such proposal.




2. The seat of the Supreme Constitutional Court shall be in the capital of the Republic.




3. The neutral judge shall not be a subject or a citizen of the Republic or of the Kingdom of Greece or of the Republic of Turkey or of the United Kingdom and the Colonies.




4. The Greek and the Turkish judge of the Supreme Constitutional Court shall be a citizen of the Republic.




5. The President and the other judges of the Supreme Constitutional Court shall be appointed from amongst lawyers of high professional and moral standard.






6. 1. The President of the Court shall be appointed for a period of six years.




2. The remuneration and other conditions of service of the President of the Court shall be laid down in the instrument of his appointment.




3. The conditions of service of the President of the Court to be laid down in the instrument of his appointment as provided in sub-paragraph (2) of this paragraph shall include







a.
provision for his retirement on the same grounds as those on which the Greek or the Turkish judge may be retired under sub-paragraph (3) of paragraph 7 of this Article; and






b.
provision for his dismissal on the same grounds as those on which such Greek or Turkish judge may be dismissed under sub-paragraph (4) of paragraph 7 of this Article.








7. 1. The Greek and the Turkish judge of the Court shall be permanent members of the judicial service of the Republic and shall hold office until they attain the age of sixty-eight.




2. Without prejudice to any retirement pension, gratuity or any other like benefit he may have acquired under the provisions of any law, the Greek or the Turkish judge of the Court may at any time resign his office by writing under his hand addressed to the President and the Vice-President of the Republic.




3. The Greek or the Turkish judge of the Court shall be retired on account of such mental or physical incapacity or infirmity as would render him incapable of discharging the duties of his office either permanently or for such period of time as would render it impracticable for him to continue in office. A judge so retired shall be entitled to all benefits and emoluments provided by any law in force for the time being.




4. The Greek or the Turkish judge of the Court may be dismissed on the ground of misconduct.






8. 1. There shall be established a Council consisting of the President of the High Court as Chairman and the senior in appointment Greek judge and the Turkish judge of the High Court as members.




2. This Council shall have exclusive competence to determine all matters relating to







a.
the retirement, dismissal or otherwise the termination of the appointment of the President of the Court in accordance with the conditions of service laid down in the instrument of his appointment;






b.
the retirement or dismissal of the Greek or the Turkish judge of the Court on any of the grounds provided in sub-paragraphs (3) and (4) of paragraph 7 of this Article.






3. The proceedings of the Council under sub-paragraph (2) of this paragraph shall be of a judicial nature and the judge concerned shall be entitled to be heard and present his case before the Council.




4. The decision of the Council taken by a majority shall be binding upon the President and the Vice-President of the Republic who shall jointly act accordingly.




9. In the case of temporary absence or incapacity of the President or of the Greek judge or of the Turkish judge of the Court, the President of the High Court or the senior in appointment of the two Greek judges or the Turkish judge thereof respectively shall act in his place during such temporary absence or incapacity.




10. No action shall be brought against the President or any other judge of the Court for any act done or words spoken in his judicial capacity.




11. The remuneration and other conditions of service of the Greek and the Turkish judge of the Court shall be fixed by a law.




12. The remuneration and other conditions of service of any judge of the Court shall not be altered to his disadvantage after his appointment.



Article 134




1. The sittings of the Supreme Constitutional Court for the hearing of all proceedings shall be public but the Court may hear any proceedings in the presence only of the parties, if any, and the officers of the Court if it considers that such a course will be in the interest of the orderly conduct of the proceedings or if the security of the Republic or public morals so require.




2. When a recourse appears to be prima facie frivolous the Court may, after hearing arguments by or on behalf of the parties concerned, unanimously dismiss such recourse without a public hearing if satisfied that such recourse is in fact frivolous.



Article 135


The Supreme Constitutional Court shall make Rules of Court for regulating the practice and procedure of the Court in the exercise of jurisdiction conferred upon it by this Constitution, for prescribing forms and fees in respect of proceedings in the Court and for prescribing and regulating the composition of its registry and the powers and the duties of the officers thereof.



Article 136


The Supreme Constitutional Court shall have exclusive jurisdiction to adjudicate finally on all matters as provided in the ensuing Articles.



Article 137




1. The President and the Vice-President of the Republic, either separately or conjointly, shall have a right of recourse to the Supreme Constitutional Court under the provisions of this Article on the ground that any law or decision of the House of Representatives or any provision thereof discriminates against either of the two Communities.




2. A recourse under paragraph I of this Article shall be made within seventy-five days of the promulgation of any such law or decision.




3. Notice of the filing of such a recourse shall be published in the official Gazette of the Republic by the President and the Vice-President of the Republic within a period of twenty-four hours from such filing. Upon the publication of such notification in the official Gazette of the Republic the operation of such law or decision shall be suspended from the day following such publication until the Supreme Constitutional Court determines such recourse.




4. Upon such recourse the Court may confirm or annul such law or decision or any provision thereof or return it to the House of Representatives for reconsideration, in whole or in part:


Provided that in the case of annulment of a law or decision or any provision thereof such annulment shall operate from the date of the publication of the decision of the Supreme Constitutional Court under paragraph S of this Article without prejudice to anything done or left undone under such law or decision or provision thereof.




5. The decision of the Court shall be notified forthwith to the President and the Vice-President of the Republic and to the President and the Vice-President of the House of Representatives and shall be published forthwith by the President and the Vice-President of the Republic in the official Gazette of the Republic.



Article 138




1. Where on the adoption of the Budget by the House of Representatives the President and the Vice-President of the Republic, either separately or conjointly, has or have exercised his or their right to return it to the House of Representatives on the ground that in his or their judgment there is a discrimination and the House has persisted in its decision, the President and the Vice-President of the Republic, either separately or conjointly, as the case may be, shall have a right of recourse to the Supreme Constitutional Court on such ground.




2. Such recourse shall be made within the period fixed by this Constitution for the promulgation of the laws or decisions of the House of Representatives.




3. Upon such a recourse the Court may annul or confirm the Budget or return it to the House of Representatives, in whole or in part.




4. The decision of the Court shall be notified forthwith to the President and the Vice-President of the Republic and to the President and the Vice-President of the House of Representatives and shall be published forthwith by the President and the Vice-President of the Republic in the official Gazette of the Republic.



Article 139




1. The Supreme Constitutional Court shall have jurisdiction to adjudicate finally on a recourse made in connexion with any matter relating to any conflict or contest of power or competence arising between the House of Representatives and the Communal Chambers or any one of them and between any organs of, or authorities in, the Republic:


Provided that nothing in this paragraph contained shall apply to any conflict or contest between any courts or judicial authorities in the Republic, which conflict or contest shall be decided by the High Court.


For the purposes of this paragraph the expression "courts or judicial authorities in the Republic" does not include the Supreme Constitutional Court.




2. Where any question arises as to the competence of the Supreme Constitutional Court regarding any matter, such question shall be determined by the Supreme Constitutional Court.




3. Recourse to the Court under paragraph I of this Article may be made by







a.
the President or the Vice-President of the Republic; or






b.
the House of Representatives; or






c.
one of, or both the Communal Chambers; or






d.
any other organ of, or authority in, the Republic, if involved in such conflict or contest.






4. Such recourse shall be made within thirty days of the date when such power or competence is contested.




5. Upon such a recourse the Court may declare that the law or the decision or the act, the subject or the recourse, is void, either from the time when the conflict or contest arose or ab initio, and without any legal effect whatsoever, either in whole or in part, on the ground that such law or decision or act was made or taken or done without power or competence, and in either case the Court may give directions as to the effect of anything done or left undone under such law or decision or act.




6. Any decision of the Court upon such recourse shall be forthwith notified to the parties concerned and to the President and the Vice-President of the Republic who shall forthwith publish it in the official Gazette of the Republic.




7. Upon a recourse under this Article the Court may order that the operation of the law or decision or act, as the case may be, which is the subject matter of such recourse, shall be suspended until the determination of the recourse; such order shall be published forthwith in the official Gazette of the Republic.



Article 140




1. The President and the Vice-President of the Republic acting jointly may, at any time prior to the promulgation of any law or decision of the House of Representatives, refer to the Supreme Constitutional Court for its opinion the question as to whether such law or decision or any specified provision thereof is repugnant to or inconsistent with any provision of this Constitution, otherwise than on the ground that such law or decision or any provision thereof discriminates against either of the two Communities or is repugnant to or inconsistent with the law of the European Communities or of the European Union.




2. The Supreme Constitutional Court shall consider every question referred to it under paragraph 1 of this Article and having heard arguments on behalf of the President and the Vice-President of the Republic and on behalf of the House of Representatives shall give its opinion on such question and notify the President and the Vice-President of the Republic and the House of Representatives accordingly.




3. In case the Supreme Constitutional Court is of the opinion that such law or decision or any provision thereof is repugnant to or inconsistent with any provision of this Constitution or the law of the European Communities or of the European Union such law or decision or such provision thereof shall not be promulgated by the President and the Vice-President of the Republic.



Article 141




1. The President or the Vice-President of the Republic may, at any time prior to the promulgation of any law imposing any formalities, conditions or restrictions on the right guaranteed by Article 25, refer to the Supreme Constitutional Court for its opinion the question as to whether such formality, condition or restriction is not in the public interest or is contrary to the interests of his Community.




2. The Supreme Constitutional Court shall consider such question and having heard arguments on behalf of the President or the Vice-President of the Republic, as the case may be, and on behalf of the House of Representatives shall give its opinion and notify the President and the Vice-President of the Republic and the House of Representatives accordingly.




3. In case the Supreme Constitutional Court is of opinion that such formality, condition or restriction is not in the public interest or is contrary to the interests of such Community such law or any provision thereof prescribing such formality, condition or restriction shall not be promulgated by the President and the Vice-President of the Republic.



Article 142




1. The President of the Republic with regard to any law or decision of the Greek Communal Chamber and the Vice-President of the Republic with regard to any law or decision of the Turkish Communal Chamber, may, at any time prior to the publication of such law or decision, refer to the Supreme Constitutional Court for its opinion the question as to whether such law or decision or any specified provision thereof is repugnant to or inconsistent with any provision of this Constitution.




2. The Supreme Constitutional Court shall consider every question referred to it under paragraph I of this Article and having heard arguments on behalf of the President or the Vice-President of the Republic, as the case may be, and on behalf of the Communal Chamber concerned, shall give its opinion on such question and notify accordingly the President or the Vice-President of the Republic, as the case may be, and the Communal Chamber concerned.




3. In case the Supreme Constitutional Court is of the opinion that such law or decision or any provision thereof is repugnant to or inconsistent with any provision of this Constitution such law or decision or such provision thereof shall not be published by the President or the Vice-President of the Republic, as the case may be.



Article 143




1. The President or the Vice-President of the Republic or Representatives consisting of at least one-fifth of the total number of a newly-elected House of Representatives shall have a right of recourse to the Supreme Constitutional Court on the question whether there exist such urgent and exceptional unforeseen circumstances as to justify a House of Representatives which continues to be in office until the assumption of office of a newly-elected House to make any laws or take any decisions as in Article 68 provided.




2. Such recourse, if made by the President or the Vice-President of the Republic shall be made within the period provided by this Constitution for the promulgation of the laws and decisions of the House of Representatives, and if made by such Representatives shall be made within fifteen days of the date when the new House first meets.




3. The decision of the Court shall be notified forthwith to the President and the Vice-President of the Republic and to the President and the Vice-President of the House of Representatives and shall be published forthwith by the President and the Vice-President of the Republic in the official Gazette of the Republic.



Article 144




1. A party to any judicial proceedings, including proceedings on appeal, may, at any stage thereof, raise the question of the unconstitutionality of any law or decision or any provision thereof material for the determination of any matter at issue in such proceedings and thereupon the Court before which such question is raised shall reserve the question for the decision of the Supreme Constitutional Court and stay further proceedings until such question is determined by the Supreme Constitutional Court.




2. The Supreme Constitutional Court, on a question so reserved, shall, after hearing the parties, consider and determine the question so reserved and transmit its decision to the Court by which such question has been reserved.




3. Any decision of the Supreme Constitutional Court under paragraph 2 of this Article shall be binding on the court by which the question has been reserved and on the parties to the proceedings and shall, in case such decision is to the effect that the law or decision or any provision thereof is unconstitutional, operate as to make such law or decision inapplicable to such proceedings only.



Article 145


The Supreme Constitutional Court shall have exclusive jurisdiction to adjudicate finally on any election petition, made under the provisions of the Electoral Law, with regard to the elections of the President or the Vice President of the Republic or of members of the House of Representatives or of any Communal Chamber.



Article 146




1. The Supreme Constitutional Court shall have exclusive jurisdiction to adjudicate finally on a recourse made to it on a complaint that a decision, an act or omission of any organ, authority or person, exercising any executive or administrative authority is contrary to any of the provisions of this Constitution or of any law or is made in excess or in abuse of powers vested in such organ or authority or person.




2. Such a recourse may be made by a person whose any existing legitimate interest, which he has either as a person or by virtue of being a member of a Community, is adversely and directly affected by such decision or act or omission.




3. Such a recourse shall be made within seventy-five days of the date when the decision or act was published or, if not published and in the case of an omission, when it came to the knowledge of the person making the recourse.




4. Upon such a recourse the Court may, by its decision







a.
confirm, either in whole or in part, such decision or act or omission; or






b.
declare, either in whole or in part, such decision or act to be null and void and of no effect whatsoever; or






c.
declare that such omission, either in whole or in part, ought not to have been made and that whatever has been omitted should have been performed.






5. Any decision given under paragraph 4 of this Article shall be binding on all courts and all organs or authorities in the Republic and shall be given effect to and acted upon by the organ or authority or person concerned.




6. Any person aggrieved by any decision or act declared to be void under paragraph 4 of this Article or by any omission declared thereunder that it ought not to have been made shall be entitled, if his claim is not met to his satisfaction by the organ, authority or person concerned, to institute legal proceedings in a court for the recovery of damages or for being granted other remedy and to recover just and equitable damages to be assessed by the court or to be granted such other just and equitable remedy as such court is empowered to grant.



Article 147


The Supreme Constitutional Court shall have exclusive jurisdiction to adjudicate finally on a motion made by the Attorney-General and the Deputy Attorney-General of the Republic, in accordance with the provisions of paragraph 3 of Article 44, with regard to the question of the existence of such permanent or temporary incapacity, or absence, otherwise than temporary, of the President or the Vice-President of the Republic, as would prevent him to perform effectively his duties as in sub-paragraph (d) of paragraph 1 of Article 44 provided.



Article 148


Subject to the provisions of paragraph 3 of Article 144, any decision of the Supreme Constitutional Court on any matter within its jurisdiction or competence shall be binding on all courts, organs, authorities and persons in the Republic.



Article 149


The Supreme Constitutional Court shall have exclusive jurisdiction







a.
to determine any conflict between the two texts of this Constitution by reference to the text of the draft of this Constitution signed at Nicosia on the 6th April, 1960, in the Joint Constitutional Commission together with the schedule of amendments thereto signed by representatives of the Kingdom of Greece, the Republic of Turkey and the Greek and Turkish Cypriot communities, due regard being had to the letter and spirit of the Zurich Agreement dated the 11th February, 1959, and of the London Agreement dated the 19th of February, 1959;






b.
to make, in case of ambiguity, any interpretation of this Constitution, due regard being had to the letter and spirit of the Zurich Agreement dated the 11th February, 1959, and of the London Agreement dated the 19th February, 1959.





Article 150


The Supreme Constitutional Court shall have jurisdiction to punish for contempt of itself.



Article 151




1. Notwithstanding anything in the foregoing provisions of this Part, the Supreme Constitutional Court shall have exclusive competence to decide finally on a reference made to it by the Public Service Commission under subparagraph (2) of paragraph 3 of Article 125.




2. Nothing in this Article contained shall preclude any recourse to the Supreme Constitutional Court under Article 146 on a complaint concerning any decision, act or omission of the Public Service Commission.



Part X. THE HIGH COURT AND THE SUBORDINATE COURTS



Article 152




1. The judicial power, other than that exercised under Part IX by the Supreme Constitutional Court and under paragraph 2 of this Article by the courts provided by a communal law, shall be exercised by a High Court of Justice and such inferior courts as may, subject to the provisions of this Constitution, be provided by a law made thereunder.




2. The judicial power with respect to civil disputes relating to personal status and to religious matters which are reserved under Article 87 for the Communal Chambers shall be exercised by such courts as a communal law made under the provisions of this Constitution shall provide.



Article 153






1. 1. There shall be a High Court of Justice composed of two Greek judges, one Turkish judge and a neutral judge. The neutral judge shall be the President of the Court and shall have two votes.




2. The President and the other judges of the High Court shall be appointed jointly by the President and the Vice-President of the Republic:


Provided that in the case of a vacancy solely in the post of either a Greek judge or the Turkish judge the proposal of the President or the Vice-President of the Republic to whose Community the judge to be appointed shall belong shall prevail if the President and the Vice-President of the Republic do not agree on the appointment within a week of such proposal.




2. The seat of the High Court shall be in the capital of the Republic.




3. The neutral judge shall not be a subject or a citizen of the Republic or of the Kingdom of Greece or of the Republic of Turkey or of the United Kingdom and the Colonies.




4. The Greek judges and the Turkish judge of the High Court shall be citizens of the Republic.




5. The President and the other judges of the High Court shall be appointed from amongst lawyers of high professional and moral standard.






6. 1. The President of the High Court shall be appointed for a period of six years.




2. The remuneration and other conditions of service of the President of the High Court shall be laid down in the instrument of his appointment.




3. The conditions of service of the President of the High Court to be laid down in the instrument of his appointment as provided in sub-paragraph (2) of this paragraph shall include-







a.
provision for his retirement on the same grounds as those on which a Greek or the Turkish judge may be retired under sub-paragraph (3) of paragraph 7 of this Article; and






b.
provision for his dismissal on the same grounds as those on which such Greek or Turkish judge may be dismissed under sub-paragraph (4) of paragraph 7 of this Article.








7. 1. The Greek judges and the Turkish judge of the High Court shall be permanent members of the judicial service of the Republic and shall hold office until they attain the age of sixty-eight.




2. Without prejudice to any retirement pension, gratuity or any other like benefit he may have acquired under the provisions of any law, any Greek judge or the Turkish judge of the High Court may at any time resign his office by writing under his hand addressed to the President and the Vice-President of the Republic.




3. Any Greek or the Turkish judge of the High Court shall be retired on account of such mental or physical incapacity or infirmity as would render him incapable of discharging the duties of his office either permanently or for such period of time as would render it impracticable for him to continue in office. A judge so retired shall be entitled to all benefits and emoluments provided by any law in force for the time being.




4. A Greek or the Turkish judge of the High Court may be dismissed on the ground of misconduct.






8. 1. There shall be established a Council consisting of the President of the Supreme Constitutional Court as Chairman and the Greek and the Turkish judge of the Supreme Constitutional Court as members.




2. This Council shall have exclusive competence to determine all matters relating to-







a.
the retirement, dismissal or otherwise the termination of the appointment of the President of the High Court in accordance with the conditions of service laid down in the instrument of his appointment;






b.
the retirement or dismissal of any Greek judge or the Turkish judge of the High Court on any of the grounds provided in sub-paragraphs (3) and (4) of paragraph 7 of this Article.






3. The proceedings of the Council under sub-paragraph (2) of this paragraph shall be of a judicial nature and the judge concerned shall be entitled to be heard and present his case before the Council.




4. The decision of the Council taken by a majority shall be binding upon the President and the Vice-President of the Republic who shall jointly act accordingly.




9. In the case of temporary absence or incapacity of the President of the High Court or of one of the Greek judges or of the Turkish judge thereof the President of the Supreme Constitutional Court or the Greek judge or the Turkish judge thereof respectively shall act in his place during such temporary absence or incapacity:


Provided that if it is impracticable or inconvenient for the Greek or the Turkish judge of the Supreme Constitutional Court to act, the senior in office Greek or Turkish judge in the judicial service of the Republic shall so act respectively.




10. No action shall be brought against the President or any other judge of the High Court for any act done or words spoken in his judicial capacity.




11. The remuneration and other conditions of service of the Greek judges and of the Turkish judge of the High Court shall be fixed by a law.




12. The remuneration and other conditions of service of any judge of the High Court shall not be altered to his disadvantage after his appointment.



Article 154


The sittings of the High Court for the hearing of all proceedings shall be public but the court may hear any proceedings in the presence only of the parties, if any, and the officers of the court if it considers that such a course will be in the interest of the orderly conduct of the proceedings or if the security of the Republic or public morals so require.



Article 155




1. The High Court shall be the highest appellate court in the Republic and shall have jurisdiction to hear and determine, subject to the provisions of this Constitution and of any Rules of Court made thereunder, all appeals from any court other than the Supreme Constitutional Court.




2. Subject to paragraphs 3 and 4 of this Article the High Court shall have such original and revisional jurisdiction as is provided by this Constitution or as may be provided by a law:


Provided that where original jurisdiction is so conferred, such jurisdiction shall, subject to Article 159, be exercised by such judge or judges of the High Court as the High Court shall determine:


Provided further that there shall be a right of appeal to the High Court from their decision.




3. The High Court shall, to the exclusion of any other court, determine the composition of the court which is to try a civil case where the plaintiff and the defendant belong to different Communities and of the court which is to try a criminal case in which the accused and the injured party belong to different Communities. Such court shall be composed of judges belonging to both the Greek and the Turkish Communities.




4. The High Court shall have exclusive jurisdiction to issue orders in the nature of habeas corpus, mandamus, prohibition, quo warranto and certiorari.



Article 156


The following offences in the first instance shall be tried by a court composed of such judges belonging to both Communities as the High Court shall determine presided over by the President of the High Court:







a.
treason and other offences against the security of the Republic;






b.
offences against the Constitution and the constitutional order:




Provided that in the appeal from any decision of such court the High Court shall be presided over by the President of the Supreme Constitutional Court in the place of the President of the High Court and in such a case the President of the Supreme Constitutional Court shall have all the powers vested in the President of the High Court.



Article 157




1. Save as otherwise provided in this Constitution with regard to the Supreme Constitutional Court, the High Court shall be the Supreme Council of Judicature, and its President shall have two votes.




2. The appointment, promotion, transfer, termination of appointment, dismissal and disciplinary matters of judicial officers are exclusively within the competence of the Supreme Council of Judicature.




3. No judicial officer shall be retired or dismissed except on the like grounds and in the same manner as a judge of the High Court.



Article 158




1. A law shall, subject to the provisions of this Constitution, provide for the establishment, jurisdiction and powers of courts of civil and criminal jurisdiction other than courts to be provided by a communal law under Article 160.




2. Any such law shall provide for the establishment of adequate courts in sufficient number for the proper and undelayed administration of justice and for securing within the limits of their respective competence the efficient application of the provisions of this Constitution guaranteeing the fundamental rights and liberties.




3. A law shall provide for the remuneration and other conditions of service of the judges of the courts to be established under paragraph 1 of this Article. The remuneration and other conditions of service of any such judge shall not be altered to his disadvantage after his appointment.



Article 159




1. A court exercising civil jurisdiction in a case where the plaintiff and the defendant belong to the same Community shall be composed solely of a judge or judges belonging to that Community.




2. A court exercising criminal jurisdiction in a case where the accused and the person injured belong to the same Community, or where there is no person injured, shall be composed of a judge or judges belonging to that Community.




3. Where in a civil case the plaintiff and the defendant belong to different Communities the court shall be composed of such judges belonging to both Communities as the High Court shall determine.




4. Where in a criminal case the accused and the person injured belong to different Communities the court shall be composed of such judges belonging to both Communities as the High Court shall determine.




5. A coroner's inquest where the deceased belonged to the Greek Community shall be conducted by a Greek coroner and where the deceased belonged to the Turkish Community shall be conducted by a Turkish coroner. In case there are more than one deceased belonging to different Communities the inquest shall be conducted by such coroner as the High Court may direct.




6. The execution of any judgment or order of a court exercising civil or criminal jurisdiction, if the court is composed of a Greek judge or Greek judges shall be carried out through Greek officers of the court, if the court is composed of a Turkish judge or Turkish judges shall be carried out through Turkish officers of the court, and in any other case such execution shall be carried out by such officers as the court of trial shall direct.



Article 160




1. A communal law made by the Communal Chamber concerned shall, subject to the provisions of this Constitution, provide for the establishment, composition and jurisdiction of courts to deal with civil disputes relating to personal status and to religious matters which are reserved for the competence of the Communal Chambers by the provisions of this Constitution.




2. By such law provision shall be made for appeals against the decisions of such courts and for the composition of the courts by which such appeals are to be heard and determined and for the jurisdiction and powers of such appellate courts. A communal law made under this paragraph may provide that such appellate court may be composed of a judge or judges of the High Court either sitting alone or with such other judge or judges in the judicial service of the Republic as such law may determine.




3. Any such court as aforesaid in the exercise of its jurisdiction, shall apply the laws made by the Communal Chamber concerned:


Provided that nothing in this paragraph contained shall preclude a court of the Republic from applying in a case, where an issue relating to personal status or to religious matters is raised incidentally, the relevant communal law.



Article 161


Subject to paragraph 3 of Article 160 the courts of the Republic shall have power to apply also the relevant communal laws other than those relating to personal status and to religious matters.



Article 162


The High Court shall have jurisdiction to punish for any contempt of itself, and any other court of the Republic, including a court established by a communal law under Article 160, shall have power to commit any person disobeying a judgment or order of such court to prison until such person complies with such judgment or order and in any event for a period not exceeding twelve months.


A law or a communal law, notwithstanding anything in Article 90 contained, as the case may be, may provide for punishment for contempt of court.



Article 163




1. The High Court shall make Rules of Court for regulating the practice and procedure of the High Court and of any other court established by or under this Part of this Constitution, other than a court established under Article 160.




2. Without prejudice to the generality of paragraph I of this Article the High Court may make Rules of Court for the following purposes:







a.
for regulating the sittings of the courts and the selection of judges for any purpose;






b.
for providing for the summary determination of any appeal or other proceedings which appear to the High Court or such other court before which such proceedings are pending to be frivolous or vexatious or to have been instituted for the purpose of delaying the course of justice;






c.
for prescribing forms and fees in respect of proceedings in the courts and regulating the costs of, and incidental to, any such proceedings;






d.
for prescribing and regulating the composition of the registries of the courts and the powers and duties of officers of the courts;






e.
for prescribing the time within which any requirement of the Rules of Court is to be complied with;






f.
for prescribing the practice and procedure to be followed by the Supreme Council of Judicature in the exercise of its competence with regard to disciplinary matters relating to judicial officers.






3. Rules of Court made under this Article may fix the number of judges of the High Court who are to hear any specified matter:


Provided that in the exercise of the jurisdiction conferred on the High Court by or under this Constitution no matter shall be determined unless the provisions of Article 159 are complied with and for the hearing of any appeal, including an appeal under Article 156, the High Court shall, subject to paragraph 2 of Article 160, be composed of all its members.



Article 164




1. Any appellate court created under paragraph 2 of Article 160 shall make Rules of Court for regulating the practice and procedure of such court and the practice and procedure of any court from which any appeal shall lie to it.




2. Without prejudice to the generality of paragraph 1 of this Article such appellate court may make Rules of Court for itself and for the Courts from which an appeal shall lie to it for the following purposes:







a.
for regulating the sittings of such courts;






b.
for prescribing forms and fees in respect of proceedings in such courts and for regulating the costs of, and incidental to, any such proceedings:






c.
for prescribing and regulating the composition of registries of such courts and the powers and duties of officers of such courts;






d.
for prescribing the time within which any requirement of such Rules of Court is to be complied with.





Part XI. FINANCIAL PROVISIONS



Article 165




1. All revenues and moneys, howsoever raised or received by the Republic, shall, subject to the provisions of this Constitution and of the law, be paid into and form one fund to be known as the Consolidated Fund of the Republic.




2. All revenues and moneys, howsoever raised or received by a Communal Chamber, shall, subject to any communal law, be paid into and form one fund, to be known as the Consolidated Fund of that Communal Chamber.




3. Unless the context otherwise requires any reference in this Constitution to the Consolidated Fund shall be construed as a reference to the Consolidated Fund of the Republic provided in paragraph I of this Article.



Article 166




1. There shall be charged on the Consolidated Fund, in addition to any grant, remuneration or other moneys charged by any other provision of this Constitution or law







a.
all pensions and gratuities for which the Republic is liable;






b.
the emoluments of the President and the Vice-President of the Republic and the salaries of the judges of the Supreme Constitutional Court and of the High Court, of the Attorney-General and of the Deputy Attorney-General of the Republic, of the Auditor-General and of the Deputy Auditor-General, of the Governor and the Deputy Governor of the Issuing Bank of the Republic and of the members of the Public Service Commission;






c.
all debt charges for which the Republic is liable; and






d.
any moneys required to satisfy any judgment, decision or award against the Republic by any court.






2. For the purposes of this Article debt charges include interest, sinking fund charges, the repayment of amortisation of debt and all expenditure in connexion with the raising of loans on the security of the Consolidated Fund and the service and redemption of debt created thereby.



Article 167




1. The Minister of Finance shall, upon receipt of the estimates of each Ministry and of each Independent Office of the Republic, cause to be prepared in respect of every financial year a comprehensive Budget of the Republic for that year which, when approved by the Council of Ministers, shall be laid before the House of Representatives.




2. The estimates of expenditure in the Budget shall show separately







a.
the total sums required to meet expenditure charged on the Consolidated Fund; and






b.
the sums respectively required to meet other expenditure.






3. The said Budget shall also show, so far as is practicable, the assets and liabilities of the Republic at the end of the last completed financial year, the manner in which those assets are invested or held and particulars in respect of outstanding liabilities.




4. The expenditure to be met from the Consolidated Fund but not charged thereon shall be submitted to the House of Representatives for adoption and if adopted shall be included in the Budget in respect of that financial year.




5. If in respect of any financial year it is found that the amount adopted by the House of Representatives for any purpose is insufficient or that a need has arisen for expenditure for a purpose for which no amount has been adopted a supplementary budget showing the sums required shall be laid before the House of Representatives for adoption and if adopted by the House of Representatives shall be included in the Budget in respect of that financial year.




6. The House of Representatives may approve or refuse its approval to any expenditure contained in a supplementary Budget but may not vote an increased amount or an alteration in its destination.



Article 168




1. No expenditure shall be met from the Consolidated Fund or other Public Funds except upon the authority of a warrant under the hand of the Minister of Finance:


Provided that the Minister of Finance shall not refuse to sign any such warrant for an expenditure provided for in the Budget.




2. Subject to the provisions of paragraph 3 of this Article, no such warrant shall be issued unless such expenditure has been adopted in the Budget for the financial year to which the warrant relates in the Budget.




3. If the Budget has not been adopted by the House of Representatives by the first day of the financial year to which it relates, the House of Representatives may, subject to the provisions of this Constitution, by a resolution, authorise the meeting of any expenditure required, for a period not exceeding one month at any one time but in any event not exceeding two months in the aggregate, from the Consolidated Fund or other Public Funds as they may consider essential for the continuance of the public services shown in the Budget until the expiration of such period:


Provided that the expenditure so authorised for any service shall not exceed the proportion with respect to such period of the amount voted for that service in the Budget for the preceding financial year.



Part XII. MISCELLANEOUS PROVISIONS



Article 169


Subject to the provisions of Article 50 and paragraph 3 of Article 57-







1.
every international agreement with a foreign State or any International Organisation relating to commercial matters, economic co-operation (including payments and credit) and modus vivendi shall be concluded under a decision of the Council of Ministers;






2.
any other treaty, convention or international agreement shall be negotiated and signed under a decision of the Council of Ministers and shall only be operative and binding on the Republic when approved by a law made by the House of Representatives whereupon it shall be concluded;






3.
treaties, conventions and agreements concluded in accordance with the foregoing provisions of this Article shall have, as from their publication in the official Gazette of the Republic, superior force to any municipal law on condition that such treaties, conventions and agreements are applied by the other party thereto.






4.
The Republic may exercise every option and discretionary power provided for by the Treaties establishing the European Communities and the Treaty on the European Union and any treaties amending or substituting them, concluded by the Republic.





Article 170




1. The Republic shall, by agreement on appropriate terms, accord most-favoured-nation treatment to the Kingdom of Greece, the Republic of Turkey and the United Kingdom of Great Britain and Northern Ireland for all agreements whatever their nature might be.




2. The provisions of paragraph 1 of this Article shall not apply to the Treaty concerning the Establishment of the Republic of Cyprus between the Republic, the Kingdom of Greece, the Republic of Turkey and the United Kingdom of Great Britain and Northern Ireland concerning the bases and military facilities accorded to the United Kingdom.



Article 171




1. In sound and vision broadcasting there shall be programmes both for the Greek and the Turkish Communities.




2. The time allotted to programmes for the Turkish Community in sound broadcasting shall not be less than seventy-five hours in a seven-day week, spread to all days of such week in daily normal periods of transmission:


Provided that if the total period of transmissions has to be reduced so that the time allotted to programmes for the Greek Community should fall below seventy-five hours in a seven-day week, then the time allotted to programmes for the Turkish Community in any such week should be reduced by the same number of hours as that by which the time allotted to programmes for the Greek Community is reduced below such hours;


Provided further that if the time allotted to programmes for the Greek Community is increased above one hundred and forty hours in a seven-day week, then the time allotted to programmes for the Turkish Community shall be increased in the ratio of three hours for the Turkish Community to every seven hours for the Greek Community.




3. In vision broadcasting there shall be allotted three transmission days to the programmes for the Turkish Community of every ten consecutive transmission days and the total time allotted to the programmes for the Turkish Community in such ten transmission days shall be in the ratio of three hours to seven hours allotted to programmes for the Greek Community in such ten transmission days.




4. All official broadcasts in sound and vision shall be made both in Greek and Turkish and shall not be taken into account for the purposes of calculating the time under this Article.



Article 172


The Republic shall be liable for any wrongful act or omission causing damage committed in the exercise or purported exercise of the duties of officers or authorities of the Republic.


A law shall regulate such liability.



Article 173




1. Separate municipalities shall be created in the five largest towns of the Republic, that is to say, Nicosia, Limassol, Famagusta, Larnaca and Paphos by the Turkish inhabitants thereof:


Provided that the President and the Vice-President of the Republic shall within four years of the date of the coming into operation of this Constitution examine the question whether or not this separation of municipalities in the aforesaid towns shall continue.




2. The council of the Greek municipality in any such town shall be elected by the Greek electors of the town and the council of the Turkish municipality in such town shall be elected by the Turkish electors of the town.




3. In each such town a co-ordinating body shall be set up composed of two members chosen by the council of the Greek municipality, two members chosen by the council of the Turkish municipality and a President chosen by agreement between the two councils of such municipalities in such town. Such coordinating body shall provide for work which needs to be carried out jointly, shall carry out joint services entrusted to it by agreement of the councils of the two municipalities within the town and shall concern itself with matters which require a degree of co-operation.



Article 174


Within the limits of any such town no municipal tax, rate, fee or any other revenue shall be imposed or levied upon or collected from any person by any such municipality unless such person belongs to the same Community as the municipality concerned:


Provided that-







a.
fees payable in connexion with the use of municipal markets, slaughter houses and other municipal places which are in the region within which the council of one of such municipalities in any such town exercises its jurisdiction;






b.
entertainment fees payable in connexion with premises or places in the region within which the council of one of such municipalities in any such town exercises its jurisdiction;






c.
such fees as may be agreed upon between the two councils of such municipalities in any such town for any services additional to, or in excess of, those usually rendered by a municipality, to a person not belonging to the Community thereof, shall be paid to the council of such municipality:




Provided further that in case any service in the way of control, inspection and the like is rendered by one of the municipalities to a person belonging to the Community of the other municipality in any such town any fees in aspect thereof shall be payable to the municipality rendering such service.



Article 175


No licence or permit shall be issued to any person by a municipality in any such town not belonging to the Community of such municipality:


Provided that licences or permits relating to premises, places or build in operations in the region within which one of such municipalities in any such town exercises its jurisdiction shall be issued by the council of such municipality and any service, control or supervision in connexion with such licences or permits shall be performed by the council of such municipality and any such fee payable in respect thereof shall be collected by such council.



Article 176


Nothing in Articles 173 to 178, both inclusive, contained shall be construed as precluding a law to provide for town planning with respect to any such municipalities subject to the following conditions:







a.
the planning authority for any such town shall consist often members, out of whom seven shall be Greeks and three shall be Turks;






b.
all decisions of such authority shall be taken by an absolute majority:







Provided that no decision affecting a Greek municipality shall be taken unless such majority includes the votes of at least four Greek members, and no decision affecting a Turkish municipality shall be taken unless such majority includes the votes of at least two Turkish members;






c.
all matters of a town planning nature affecting any such town and any regulation of any such matter shall be entrusted exclusively to such planning authority.





Article 177


Subject to the provisions of Articles 173 to 178, both inclusive, each municipality in any such town shall exercise its jurisdiction and perform all its functions respectively within a region the limits of which shall be fixed for each municipality by agreement of the President and the Vice-President of the Republic.



Article 178


With regard to other localities, a special provision shall be made for the constitution of the organs of the municipalities in accordance, as far as possible, with the rule of proportional representation of the two Communities.



Part XIII. FINAL PROVISIONS



Article 179




1. Subject to the provisions of Article 1A, this Constitution shall be the supreme law of the Republic.




2. No law or decision of the House of Representatives or of any of the Communal Chambers and no act or decision of any organ, authority or person in the Republic exercising executive power or any administrative function shall in any way be repugnant to, or inconsistent with, any of the provisions of this Constitution or any obligation imposed on the Republic as a result of its participation as a member state of the European Union.



Article 180




1. The Greek and the Turkish texts of this Constitution shall both be originals and shall have the same authenticity and the same legal force.




2. Any conflict between the two texts of this Constitution shall be determined by the Supreme Constitutional Court by reference to the text of the draft of this Constitution signed at Nicosia on the 6th April, 1960, in the Joint Constitutional Commission together with the Schedule of amendments thereto signed on 6th July, 1960 by representatives of the Kingdom of Greece, the Republic of Turkey and the Greek and Turkish Cypriot communities, due regard being had to the letter and spirit of the Zurich Agreement dated the 11th February, 1959, and of the London Agreement dated the 19th February, 1959.




3. In case of ambiguity any interpretation of the Constitution shall be made by the Supreme Constitutional Court due regard being had to the letter and spirit of the Zurich Agreement dated the 1 1th February, 1959, and of the London Agreement dated the 19th February, 1959.



Article 181


The Treaty guaranteeing the independence, territorial integrity and Constitution of the Republic concluded between the Republic, the Kingdom of Greece, the Republic of Turkey and the United Kingdom of Great Britain and Northern Ireland, and the Treaty of Military Alliance concluded between the Republic, the Kingdom of Greece and the Republic of Turkey, copies of which are annexed to this Constitution as Annexes I and II, shall have constitutional force.



Article 182




1. The Articles or parts of Articles of this Constitution set out in Annex III hereto which have been incorporated from the Zurich Agreement dated 11th February, 1959, are the basic Articles of this Constitution and cannot, in any way, be amended, whether by way of variation, addition or repeal.




2. Subject to paragraph 1 of this Article any provision of this Constitution may be amended, whether by way of variation, addition or repeal, as provided in paragraph 3 of this Article.




3. Such amendment shall be made by a law passed by a majority vote comprising at least two-thirds of the total number of the Representatives belonging to the Greek Community and at least two-thirds of the total number of the Representatives belonging to the Turkish Community.



Article 183




1. In case of war or other public danger threatening the life of the Republic or any part thereof, the Council of Ministers shall have power, by a decision taken in this respect, to issue a Proclamation of Emergency:


Provided that the President and the Vice-President of the Republic shall. separately or conjointly, have a right of veto against any such decision which they shall exercise within forty-eight hours of the date when the decision has been transmitted to their respective offices.




2. Any such Proclamation shall specify the Articles of the Constitution which shall be suspended for the duration of such Emergency:


Provided that only the following Articles of the Constitution may be suspended by any such Proclamation that is to say:-Article 7, only in so far as it relates to death inflicted by a permissible act of war; Article 10, paragraphs 2 and 3; Article 11; Article 13; Article 16; Article 17; Article 19; Article 21; Article 23, paragraph 8, sub-paragraph (d); Article 25 and Article 27.




3. The President and the Vice-President of the Republic shall, unless, separately or conjointly, they have exercised their right of veto as provided in paragraph I of this Article, promulgate forthwith such Proclamation by publication in the official Gazette of the Republic.




4. A Proclamation promulgated under the foregoing provisions of this Article shall be laid forthwith before the House of Representatives. If the House of Representatives is not sitting it must be convened as soon as possible for this purpose.




5. The House of Representatives shall have the right to reject or confirm such Proclamation of Emergency. In the case of rejection the Proclamation of Emergency shall have no legal effect. In the case of confirmation the President and the Vice-President of the Republic shall promulgate forthwith such decision of the House of Representatives by publication in the official Gazette of the Republic.




6. The Proclamation of Emergency shall cease to operate at the expiration of two months from the date of confirmation by the House of Representatives unless the House, at the request of the Council of Ministers, decides to prolong the duration of the state of emergency, whereupon the President and the Vice-President of the Republic, separately or conjointly, shall have a right of veto against such decision of prolongation to be exercised in accordance with Article 50.






7. 1. While a Proclamation is in operation, notwithstanding anything in this Constitution, the Council of Ministers if satisfied that immediate action is required may, subject to the right of veto of the President and the Vice-President of the Republic under Article 57 to be exercised, separately or conjointly, make any ordinance strictly connected with the state of emergency having the force of law.




2. If no right of veto is exercised under sub-paragraph (1) of this paragraph the President and the Vice-President of the Republic shall forthwith promulgate by publication in the official Gazette of the Republic such ordinance.




3. Such ordinance if not sooner revoked shall cease to be in force at the expiration of the emergency.



Article 184




1. Where any ordinance promulgated in pursuance of sub-paragraph (2) of paragraph 7 of Article 183 provides for preventive detention-







a.
the authority on whose order any person is detained under that ordinance shall, as soon as may be, inform him of the grounds for his detention and, subject to paragraph 3 of this Article, the allegations of fact on which the order is based, and shall give him the opportunity of making representations against the order as soon as may be;






b.
no citizen shall be detained under that ordinance for a period exceeding one month unless an advisory board constituted as mentioned in paragraph 2 of this Article has considered any representations made by him under sub-paragraph (a) of this paragraph and has reported, before the expiration of that period, that there is in its opinion sufficient cause for the detention.






2. An advisory board constituted for the purposes of this Article shall consist of a Chairman, who shall be appointed jointly by the President and the Vice-President of the Republic from among persons who are or have been judges of the High Court or are qualified to be judges of such Court, and two other members, who shall be appointed jointly by the President and the Vice-President of the Republic after consultation with the President of the High Court.




3. This Article does not require any authority to disclose facts of which disclosure would in its opinion be against the national interest.



Article 185




1. The territory of the Republic is one and indivisible.




2. The integral or partial union of Cyprus with any other State or the separatist independence is excluded.



Article 186




1. In this Constitution, unless it is otherwise expressly provided or required by the context-







a.
"Community" means the Greek or the Turkish Community;







"court" includes any judge thereof;







"Greek" means a member of the Greek Community as defined in Article 2;







"law" when used in relation to the period after the coming into operation of this Constitution means a law of the Republic;







"person" includes any company, partnership, association, society, institution or body of persons, corporate or unincorporate;







"Republic" means the Republic of Cyprus;







"Turk" or "Turkish" means a member of the Turkish Community as defined in Article 2;






b.
words importing the masculine gender include females and words in the singular include the plural and vice-versa.






2. Where a power is conferred by this Constitution to make any order, rules, regulations or bye-laws or to give any directions the power shall be construed as including a power exercisable in like manner to amend or revoke any such order, rules, regulations, bye-laws or directions.



TRANSITIONAL PROVISIONS



Article 187




1. Any person elected-







a.
as first President or first Vice-President of the Republic;






b.
as a member of the House of Representatives or of any Communal Chamber, under any law in force immediately before the date of the coming into operation of this Constitution shall be deemed to be the President of the Republic or the Vice-President of the Republic, a member of the House of Representatives or a member of the Communal Chamber concerned, elected respectively under the provisions of this Constitution.






2. All laws and regulations relating to elections expired on the date of the coming into operation of this Constitution and notwithstanding such expiration shall continue to be in force until a new electoral law is made by the House of Representatives or by any Communal Chamber, as the case may be, and in any case not later than eighteen months of the date of the coming into operation of this Constitution with regard to any by-election to fill any vacancy occurring during such period in the office of the President of the Republic, the Vice-President of the Republic, any Representative or any member of a Communal Chamber.



Article 188




1. Subject to the provisions of this Constitution and to the following provisions of this Article, all laws in force on the date of the coming into operation of this Constitution shall, until amended, whether by way of variation, addition or repeal, by any law or communal law, as the case may be, made under this Constitution, continue in force on or after that date, and shall, as from that date be construed and applied with such modification an may be necessary to bring them into conformity with this Constitution.




2. Save where otherwise provided in the Transitional Provisions of this Constitution no provision in any such law which is contrary to, or inconsistent with, any provision of this Constitution and no law which under Article 78 requires a separate majority shall so continue to be in force:


Provided that the laws relating to the municipalities may continue to be in force for a period of six months after the date of the coming into operation of this Constitution and any law imposing duties or taxes may continue to be in force until the 31st day of December, 1960.




3. In any such law which continues in force under paragraph 1 of this Article, unless the context otherwise requires-







a.
any reference to the Colony of Cyprus or to the "Crown" shall, in relation to any period beginning on or after the date of the coming into operation of this Constitution, be construed as a reference to the Republic;






b.
any reference to the Governor or the Governor in Council shall, in relation to any such period, be construed as a reference to the President and the Vice-President of the Republic, separately or conjointly, according to the express provisions in this Constitution, to the House of Representatives in matters relating to exercise of legislative power other than those expressly reserved to the Communal Chambers, to the Communal Chamber concerned in all matters within its competence under this Constitution, and to the Council of Ministers in matters relating to exercise of executive power;






c.
any reference to the Administrative Secretary or the Financial Secretary, shall in relation to any such period, be construed as a reference to the Ministry or Independent Office of the Republic for the time being charged with responsibility for the subject in relation to which reference is made;






d.
any reference to the Attorney-General or the Solicitor-General, shall, in relation to any such period, be construed as a reference to the Attorney-General of the Republic or the Deputy Attorney-General of the Republic respectively;






e.
any reference to any other person holding a public office or to any authority or body, shall, in relation to any such period, be construed as a reference to the corresponding public officer or corresponding authority, body or office of the







Republic.






4. Any court in the Republic applying the provisions of any such law which continues in force under paragraph 1 of this Article, shall apply it in relation to any such period, with such modification as may be necessary to bring it into accord with the provisions of this Constitution including the Transitional Provisions thereof.




5. In this Article







a.
" law" includes any public instrument made before the date of the coming into operation of this Constitution by virtue of such law;






b.
"modification" includes amendment, adaptation and repeal.





Article 189


Notwithstanding anything in Article 3 contained, for a period of five years after the date of the coming into operation of this Constitution-







a.
all laws which under Article 188 will continue to be in force may continue to be in the English language;






b.
the English language may be used in any proceedings before any court in the Republic.





Article 190




1. Subject to the ensuing provisions of this Article any court existing immediately before the date of the coming into operation of this Constitution shall, notwithstanding anything in this Constitution, as from that date and until a new law is made regarding the constitution of the courts of the Republic and in any event not later than four months from that date, continue to function as hitherto but constituted, as far as practicable, in accordance with the provisions of this Constitution:


Provided that any pending proceedings, civil or criminal, part heard on the date of the coming into operation of this Constitution shall continue and be disposed of, notwithstanding anything contained in this Constitution, by the court as constituted in such a case.




2. Notwithstanding anything in this Constitution and until the Supreme Constitutional Court established thereunder is constituted within a period not later than three months of the date of the coming into operation of this Constitution, the registry of the High Court shall be the registry of the Supreme Constitutional Court.




3. The registry of the High Court shall be deemed to be the registry of the Supreme Constitutional Court for all its purposes, including a recourse, until such Court is constituted; the constitution of such Court shall be effected not later than three months of the date of the coming into operation of this Constitution.




4. In computing any time with regard to a recourse to the Supreme Constitutional Court under the provisions of this Constitution, the period between the date of the coming into operation of this Constitution and the constitution of such Court as aforesaid shall not be counted.




5. The Supreme Court existing immediately before the date of the coming into operation of this Constitution shall be deemed to be the High Court as established under this Constitution until the constitution of such Court under the provisions thereof, the constitution of such Court shall be made not later than three months of the date of the coming into operation of this Constitution:


Provided that a reference to the Chief Justice shall be a reference to the senior member of such Court, and such Court shall be deemed to be validly constituted during such period notwithstanding that its membership shall be below four.



Article 191


Any proceedings pending on the date of the coming into operation of this Constitution in which the Attorney-General on behalf of the Government of the Colony of Cyprus or any Department or officer thereof is a party shall continue, on and after such date, with the Republic or its corresponding office or officer being substituted as a party.



Article 192




1. Save where other provision is made in this Constitution any person who, immediately before the date of the coming into operation of this Constitution, holds an office in the public service shall, after that date, be entitled to the same terms and conditions of service as were applicable to him before that date and those terms and conditions shall not be altered to his disadvantage during his continuance in the public service of the Republic on or after that date.




2. Subject to paragraph I of this Article the judges of the Supreme Court other than the Chief Justice and the judges and magistrates of the subordinate courts holding office immediately before the date of the coming into operation of this Constitution shall, notwithstanding anything contained in Articles 153 and 157, as from that date continue to hold their respective offices as if they had been duly appointed thereto under the provisions of those Articles until an appointment is made under the provisions of those Articles and the provisions of this Constitution shall apply to them accordingly.




3. Where any holder of an office mentioned in paragraphs 1 and 2 of this Article is not appointed in the public service of the Republic he shall be entitled, subject to the terms and conditions of service applicable to him, to just compensation or pension on abolition of office terms out of the funds of the Republic whichever is more advantageous to him.




4. Subject to paragraph 5 of this Article any holder of an office mentioned in paragraphs I and 2 of this Article whose office comes, by the operation of this Constitution, within the competence of a Communal Chamber, may, if he so desires, waive his rights under paragraph 3 of this Article and choose to serve under such Communal Chamber and in such a case such holder of such office shall be entitled to receive from the Republic any retirement pension, gratuity or other like benefit to which he would have been entitled under the law in force immediately before the date of the coming into operation of this Constitution in respect of the period of his service before such date if such period by itself or together with any period of service under such Communal Chamber would, under such law, have entitled him to any such benefit.




5. Any teacher who, immediately before the date of the coming into operation of this Constitution, was a serving teacher and was in receipt of remuneration out of the public funds of the Colony of Cyprus and whose office comes, by the operation of this Constitution, within the competence of a Communal Chamber shall be entitled to receive from the Republic any retirement pension, gratuity or other like benefit to which he would have been entitled under the law in force before the date of the coming into operation of this Constitution in respect of the period of his service before such date if such period by itself or together with any period of service under such Communal Chamber would, under such law, have entitled him to any such benefit.




6. Any person who, immediately before the date of the coming into operation of this Constitution, being in the public service of the Colony of Cyprus is on leave prior to retirement therefrom or on transfer from that service to any service other than that of the Republic shall, irrespective of whether he is a citizen of the Republic or not, continue to be entitled to the same terms and conditions of service as were applicable to him under such circumstances before that date and such terms and conditions shall not be altered to his disadvantage.




7. For the purposes of this Article-







a.
"public service" in relation to service before the date of the coming into operation of this Constitution means service under the Government of the Colony of Cyprus and in relation to service after that date means service in a civil capacity under the Republic and includes service as a member of the security forces of the Republic;






b.
"terms and conditions of service" means, subject to the necessary adaptations under the provisions of this Constitution, remuneration, leave, removal from service, retirement pensions, gratuities or other like benefits.






8. Save as provided in paragraph 6 of this Article nothing in this Article shall apply to a person who is not a citizen of the Republic.



Article 193


Any person who, immediately before the date of the coming into operation of this Constitution, was in receipt of any pension or other retirement benefit out of the public Funds, including the Widows' and Orphans' Pension Fund. of the Colony of Cyprus shall on and after the date of the coming into operation of this Constitution, continue to be paid such pension or other retirement benefit out of the public Funds of the Republic under the same terms and conditions as were applicable to such pensions or other retirement benefits immediately before the date of the coming into operation of this Constitution or under terms and conditions made thereafter not less favourable to that person and applicable to his case.



Article 194


The eligibility of any person to receive a pension under the Widows' and Orphans' Pension Fund shall, on and after the date of the coming into operation of this Constitution, continue to be subject to the same terms and conditions as were in force immediately before the date of the coming into operation of this Constitution and shall not be altered to the disadvantage of any such person so long as such eligibility remains.



Article 195


Notwithstanding anything in this Constitution contained, the person elected as first President of the Republic and the person elected as first Vice-President of the Republic, who under Article 187 are deemed to be the first President and the first Vice-President of the Republic, whether before or after their investiture as in Article 42 provided, conjointly shall have, and shall be deemed to have had, the exclusive right and power to sign and conclude on behalf of the Republic the Treaty concerning the Establishment of the Republic of Cyprus between the Republic, the Kingdom of Greece, the Republic of Turkey and the United Kingdom of Great Britain and Northern Ireland together with the Exchanges of Notes drawn up for signature with that Treaty, and the Treaty guaranteeing the independence, territorial integrity and Constitution of the Republic, between the Republic, the Kingdom of Greece, the Republic of Turkey and the United Kingdom of Great Britain and Northern Ireland, the Treaty of Military Alliance between the Republic, the Kingdom of Greece and the Republic of Turkey and the Agreement between the Republic, the Kingdom of Greece and the Republic of Turkey for the application of the Treaty of Alliance concluded between these countries, and such Treaties, Agreements and Notes exchanged shall be thus validly concluded on behalf of the Republic and shall be operative and binding as from the date on which they have been so signed.



Article 196


The term of office of the first Communal Chambers shall commence on the date of the coming into operation of this Constitution.



Article 197




1. Any movable or immovable property, or any right or interest thereon, which, immediately before the date of the coming into operation of this Constitution, was vested in, held by, or registered in the name of, the Government of the Colony of Cyprus or any other person or body, for and on behalf of, or in trust for, any school, or other body or institution which come, by or under the provisions of is Constitution, within the competence of the Communal Chambers shall, as from that date, be vested in, and be held by such person, body or authority as provided by a law of the respective Communal Chamber subject to such terms and conditions as such communal law may provide:


Provided that no such law shall direct that any such property shall vest in, or be held by, the Communal Chamber itself.




2. Nothing in this Article contained shall apply to any bequest or other donation administered by trustees or to any vakf in connexion with any educational purposes.



Article 198




1. The following provisions shall have effect until a law of citizenship is made incorporating such provisions







a.
any matter relating to citizenship shall be governed by the provisions of Annex D to the Treaty of Establishment;






b.
any person born in Cyprus, on or after the date of the coming into operation of this Constitution, shall become on the date of his birth a citizen of the Republic if on that date his father has become a citizen of the Republic or would but for his death have become such a citizen under the provisions of Annex D to the Treaty of Establishment.






2. For the purposes of this Article "Treaty of Establishment" means the Treaty concerning the Establishment of the Republic of Cyprus between the Republic, the Kingdom of Greece, the Republic of Turkey and the United Kingdom of Great Britain and Northern Ireland.



Article 199




1. The Turkish Communal Chamber shall have the right to receive from the Government of the United Kingdom of Great Britain and Northern Ireland the sums specified in the Notes exchanged between the Governor of the Colony of Cyprus, on behalf of the Government of the United Kingdom and the representatives of the Turkish Community of Cyprus drawn up for signature on 6th July, 1960.




2. None of the provisions of this Article shall be construed as limiting the right of either of the two communities on the basis of the Constitution.



ANNEX I


(Article 181)


(Here insert the Treaty guaranteeing the independence, territorial integrity and Constitution of the Republic concluded between the Republic, the Kingdom of Greece, the Republic of Turkey and the United Kingdom of Great Britain and Northern Ireland.)



ANNEX II


(Article 181)


(Here insert the Treaty of Military Alliance concluded between the Republic, the Kingdom of Greece and the Republic of Turkey.)



ANNEX III. List of Basic Articles of the Constitution


(Article 182)


Articles


3 paragraphs 1 and 2


4 paragraph 1


paragraph 2 in so far as it relates to the Authorities of the Republic


paragraph 3 in so far as it relates to Communal authorities


paragraph 4 in so far as it relates to citizens of the Republic


5


23 paragraph 4 in so far as it relates to the Republic or a municipal corporation and sub-paragraph (c) thereof


paragraph 5 in so far as it relates to the use of compulsorily acquired property by the Republic or a municipal corporation and its restoration to the owner


paragraph 6


paragraph 11 in so far as the compulsory acquisition is made by the Republic or a municipal corporation and in so far as this paragraph relates to the recourse to the courts and its suspending effect


36 paragraph 2


39 paragraph I in so far as it relates to universal suffrage


42 paragraph 1 except the text of the affirmation other than its part relating to faith to, and respect for, the Constitution paragraph 2


43 paragraph I in so far as it relates to the five years' period


44 paragraphs 2 and 4


46 except its fourth paragraph


50 paragraph 1 except the part of its sub-paragraph (a) items (i) to (vi) both inclusive


51 paragraphs 1 and 2 paragraph 3 except for the time of thirty days provided for the Budget


paragraphs 4 and 6


52 except its part relating to the recourse to the Supreme Constitutional Court under Article 140


53 paragraphs 1, 2 and 3


57 paragraph 2 except its part relating to time limits and its proviso paragraph 3 except its part relating to time limits paragraph 4 in so far as it relates to promulgation


61


62 paragraph 2 in so far as it relates to the percentages, to the separate and universal suffrage and to the proportion being independent of any statistical data


65 paragraph I in so far as it relates to the five years' period


78


Articles


86


87 paragraph I sub-paragraphs (a) to (e) both inclusive and sub-paragraph (f) except its final words referring to Article 88


89 paragraph 1 sub-paragraphs (b) and (c) and paragraphs 2 and 3


92 in so far as it relates only to the determination of the number of its members by the Communal Chambers


108


112 paragraph 1 except its part relating to qualifications


115 paragraph 1 except its part relating to qualifications


118 paragraph I except its part relating to qualifications


123


126 paragraph 1 except its part relating to qualifications


129


130


131


132


133 paragraph I except the proviso to it sub-paragraph (2)


137 paragraph 1


paragraph 3 only in so far as it relates to the suspension of the laws or decisions


paragraph 4 except its proviso


138 paragraph 1


139 paragraph I in so far as it relates to conflict of competence between the House of Representatives and the Communal Chambers


153 paragraph 1 except the proviso to its sub-paragraph (2)


157 paragraphs 1 and 2


159 paragraphs 1,2, 3, and 4


160 paragraph I its part which provides the matter with which the courts are dealing


paragraph 3 except its proviso


170


173 paragraph I except the names of the towns


paragraph 3 except its part relating to the carrying out of joint services entrusted to the co-ordinating body


178


181


182


185 paragraph 2


186

